Exhibit 10.52

 

INDUSTRIAL LEASE AGREEMENT

 

Between

 

Landlord: DMV SUB 4, LLC

a Delaware limited liability company

 

And

 

Tenant: APPLIED IMAGING CORP.

a Delaware corporation

 

Dated: January 27, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

          Page


--------------------------------------------------------------------------------

A.

   PREMISES/TERM/POSSESSION    1

1.

  

PREMISES

   1

2.

  

INITIAL LEASE TERM/EXTENSION OPTION

   2

3.

  

LANDLORD’S FAILURE TO GIVE POSSESSION

   5

4.

  

QUIET ENJOYMENT

   5

B.

   RENT/PAYMENT/SECURITY DEPOSIT    5

5.

  

BASE RENT

   5

6.

  

RENT PAYMENT

   5

7.

  

OPERATING EXPENSES/TAXES

   6

8.

  

LATE CHARGE

   9

9.

  

PARTIAL PAYMENT

   9

10.

  

SECURITY DEPOSIT

   9

C.

   USE/LAWS/RULES    10

11.

  

USE OF PREMISES/ENVIRONMENTAL MATTERS

   10

12.

  

COMPLIANCE WITH LAWS

   13

13.

  

WASTE DISPOSAL

   14

14.

  

RULES AND REGULATIONS

   14

D.

   UTILITIES/SIGNAGE    14

15.

  

UTILITIES

   14

16.

  

SIGNS

   15

17.

  

INTENTIONALLY DELETED

   15

18.

  

FORCE MAJEURE

   15

E.

   REPAIRS/ALTERATIONS/CASUALTY/CONDEMNATION    15

19.

  

REPAIRS BY LANDLORD

   15

20.

  

REPAIRS BY TENANT

   16

21.

  

ALTERATIONS AND IMPROVEMENTS

   17

22.

  

LIENS

   17

23.

  

DESTRUCTION OR DAMAGE

   18

24.

  

EMINENT DOMAIN

   19

25.

  

DAMAGE OR THEFT OF PERSONAL PROPERTY

   19

F.

   INSURANCE/INDEMNITIES/WAIVER/ESTOPPEL    19

26.

  

INSURANCE; WAIVERS

   19

27.

  

INDEMNITIES

   21

28.

  

ACCEPTANCE AND WAIVER

   22

29.

  

TENANT’S ESTOPPEL

   22

G.

   DEFAULT/REMEDIES/SURRENDER/HOLDING OVER    22

30.

  

NOTICES

   22

31.

  

ABANDONMENT OF PREMISES

   23

32.

  

DEFAULT

   23

33.

  

LANDLORD’S REMEDIES

   24

34.

  

SERVICE OF NOTICE

   25

 

i



--------------------------------------------------------------------------------

35.

  

ADVERTISING

   25

36.

  

SURRENDER OF PREMISES

   25

37.

  

INTENTIONALLY DELETED

   25

38.

  

REMOVAL OF FIXTURES

   25

39.

  

HOLDING OVER

   25

40.

  

ATTORNEY’S FEES

   26

41.

  

MORTGAGEE’S RIGHTS

   26

H.

   LANDLORD ENTRY/RELOCATION/ASSIGNMENT AND SUBLETTING    27

42.

  

ENTERING PREMISES

   27

43.

  

INTENTIONALLY DELETED

   27

44.

  

ASSIGNMENT AND SUBLETTING

   28

I.

   SALE OF PROPERTY; LIMITATION OF LIABILITY    30

45.

  

SALE

   30

46.

  

LIMITATION OF LIABILITY

   30

J.

   BROKERS/CONSTRUCTION/AUTHORITY    31

47.

  

BROKER DISCLOSURE

   31

48.

  

DEFINITIONS

   31

49.

  

CONSTRUCTION OF THIS AGREEMENT

   31

50.

  

NO ESTATE IN LAND

   31

51.

  

PARAGRAPH TITLES; SEVERABILITY

   32

52.

  

CUMULATIVE RIGHTS

   32

53.

  

WAIVER OF JURY TRIAL

   32

54.

  

ENTIRE AGREEMENT

   32

55.

  

SUBMISSION OF AGREEMENT

   32

56.

  

AUTHORITY

   32

57.

  

CHOICE OF LAW

   32

58.

  

CONFIDENTIALITY

   32

 

LIST OF EXHIBITS

 

A

  

Site Plan of Property

A-1

  

Plan of Premises

B

  

Tenant Improvements / Landlord’s Allowance

C

  

Substantial Completion/Acceptance Letter

D

  

Hazardous Materials Questionnaire

E

  

Rules and Regulations

F

  

Tenant Moveout Responsibilities

 

ii



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

 

The following sets forth some of the Basic Provisions of the Lease. In the event
of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control. In addition to the following Basic Lease Provisions, all of the other
terms and conditions and sections of the Industrial Lease Agreement hereinafter
set forth are hereby incorporated as an integral part of this Summary.

 

  1.   Premises (See Section 1): The space(s) in the building(s) outlined in
Exhibit A-1, the street address(es) of which is (are) known as 120 Baytech
Drive, San Jose California 95131.

 

Property (See Section 1): The land and the building(s) outlined in Exhibit A
commonly known as 120 Baytech Drive, San Jose California 95131.

 

  2.   Rentable Square Feet of Premises: 24,095

Rentable Square Feet of Property: 188,825

 

(See Section 1)

 

3.   Term (See Section 2):    Sixty (60) full calendar months          Target
Delivery Date:    February 1, 2004          Target Commencement Date:    May 1,
2004 subject to Section 2          Target Expiration Date:    April 30, 2009
subject to Section 2     

 

  4.   Base Rent (See Section 5):

 

Lease Year


--------------------------------------------------------------------------------

   Rate Per Rentable
Square Foot of Premises


--------------------------------------------------------------------------------

   Monthly
Installment


--------------------------------------------------------------------------------

     1    $1.10 per month    $26,504.50      2    $1.15 per month    $27,709.25
     3    $1.20 per month    $28,914.00      4    $1.25 per month    $30,118.75
     5    $1.30 per month    $31,323.50     

 

  5.   Rent Payment Address (See Section 5):

 

Morgan Stanley AAF DMV

Baytech Park

P.O. Box 932348

Atlanta, GA 31193-2348

 

  6.   Use of Premises (See Section 11): Administrative offices, research and
development and marketing and other legal related uses

 

iii



--------------------------------------------------------------------------------

7.   Tenant’s Share (See Section 7):    12.76%      8.   Security Deposit (See
Section 10):    $35,000.00      9.   Parking Spaces (See Section 1):    94
parking spaces in common with the other tenants of the Property.      10.  
Tenant Improvement Allowance (See Work Letter):    $31.00 per rentable square
foot.      11.   Tenant’s Liability Insurance               (See Section 26):   
Combined Single Limit $1,000,000 Annual Aggregate Limit $2,000,000      12.  

Landlord’s Broker (See Section 47):

 

Tenant’s Broker (See Section 47):

  

CB Richard Ellis

 

Cornish & Carey

     13.   Notice Address (See Section 30):

 

Landlord

--------------------------------------------------------------------------------

  

Tenant

--------------------------------------------------------------------------------

Morgan Stanley

555 California Street, Suite 2200

San Francisco, CA 94104

Attn: Mr. Keith A. Fink

Email: Keith.Fink@morganstanley.com

Phone: (415) 576-2662

Fax: (415) 576-2673

  

Applied Imaging Corp.

2380 Walsh Avenue, Building B

Santa Clara, California 95051

Attn: Mr. Barry Hotchkies

E-Mail: bhotchkies@aicorp.com

Fax No.: (408) 562-0264

 

With a copy to:

Silicon Valley Law Group

152 N. Third Street, Suite 900

San Jose, CA 95112

Attn: Lucy Lofrumento, Esq.

Email: lal@svlg.com

Fax: (408) 286-1430

14.   Intentionally Deleted

 

iv



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as of the
dates set forth below.

 

Landlord:

 

DMV SUB 4, LLC, a Delaware limited liability company

     

Tenant:

 

APPLIED IMAGING CORP., a Delaware corporation

By:

  DMV INVESTORS, LLC, a Delaware limited liability company, its sole member    
            By:   MORGAN STANLEY REAL ESTATE ADVISOR, INC., a Delaware
corporation, its manager      

By:

  /s/    Barry Hotchkies                        

--------------------------------------------------------------------------------

             

Name:

  BARRY HOTCHKIES                        

--------------------------------------------------------------------------------

                   

Title:

  CFO                        

--------------------------------------------------------------------------------

       

By:

  /s/    Keith Fink              

Date Signed:

  1/28/04            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

           

Keith Fink

Vice President

           

       

Date Signed:

 

1/28/04

                       

--------------------------------------------------------------------------------

           

 

Final Lease execution date: January 28, 2004

 

v



--------------------------------------------------------------------------------

INDUSTRIAL LEASE AGREEMENT

 

THIS INDUSTRIAL LEASE AGREEMENT (hereinafter called the “Lease”) is made and
entered into as of the date appearing on the first page hereof by and between
the Landlord and Tenant identified above.

 

A. Premises/Term/Possession

 

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord the Premises identified in the Basic Lease
Provisions located in the building(s) situated on the real property identified
in the Basic Lease Provisions (the “Property”) as more particularly set forth on
the site plan attached hereto as Exhibit A, such Premises as further shown by
diagonal lines on the drawing attached hereto as Exhibit “A-1” and made a part
hereof by reference. The “Property” includes the land and the building(s) in
which the Premises is located. Tenant has inspected the Premises and agrees to
accept the same “AS IS,” without representation or warranty on the part of
Landlord or any agreement of Landlord to perform any improvements therein,
except as expressly set forth in this Section 1, Section 11 below, and Exhibit
“B” attached hereto and made a part hereof. Landlord covenants that, during the
term of this Lease, as such term may be extended, no other tenant or occupant of
the Property besides Tenant may use the address “120 Baytech Drive”.

 

Landlord represents to Tenant that to Landlord’s actual knowledge (without duty
of inquiry), the Property is currently in compliance with all applicable
Premises Laws (as defined in Paragraph 12 of this Lease). In addition, Landlord
agrees to perform, at Landlord’s sole cost and expense, any improvements or
alterations to the exterior of the Premises and/or to the common areas of the
building in which the Premises are located necessary to cause such area(s) to
comply with any Premises Laws applicable to such area(s) as of the date of this
Lease, unless the requirement to perform such work was triggered by any
improvement work performed by Tenant or on Tenant’s behalf (other than the
Landlord’s Work), by any requirements of the Food & Drug Administration (or any
related or successor entity or similar state or local entity), or by Tenant’s
particular use of the Premises. Notwithstanding the foregoing, in no event shall
Landlord be required to cause any portion of the Property, including, without
limitation, the building in which the Premises are located, to comply with any
version of the California Uniform Building Code (the “UBC”) other than the 1997
version of the UBC, which, the parties hereto acknowledge, was the version in
effect when the building in which the Premises are located was constructed;
provided, however, that Landlord shall construct, at Landlord’s sole cost and
expense, the exterior egress ramp as depicted on the space plan provided by
Tenant, prepared by William Duff, Architect, dated November 10, 2003, bearing
Job. No. 03084 and Sheet Title: Bay Tech SK-1, and shall comply with all current
Premises Laws in connection with such ramp.

 

Notwithstanding anything contained in this Lease to the contrary, Landlord
hereby warrants to Tenant that as of the Commencement Date, the HVAC,
electrical, plumbing, life safety, roof and lighting systems serving the
Premises (collectively, the “Premises Systems”) will be in good condition and
working order. The warranty of Landlord with respect to the Premises Systems
contained in the preceding sentence shall terminate ninety (90) days after the
Commencement Date. Accordingly, Tenant shall deliver a list of the Premises
Systems that are not in good condition and working order, if any (except to the
extent caused by Tenant’s negligence or willful

 

1



--------------------------------------------------------------------------------

misconduct), within ninety (90) days after the Commencement Date and Landlord
agrees to proceed with due diligence to perform its obligations regarding such
items. Landlord and Tenant agree that the number of rentable square feet
described in Paragraph 2 of the Basic Lease Provisions has been confirmed and
conclusively agreed upon by the parties. No easement for light, air or view is
granted hereunder or included within or appurtenant to the Premises.

 

Tenant shall have the non-exclusive right, in common with the other parties
occupying the Property, to use the grounds, landscaped areas, benches,
sidewalks, parking areas, trash collection areas, driveways and alleys of the
Property (the “common areas”), subject to such reasonable, non-discriminatory
rules and regulations as Landlord may from time to time prescribe; provided,
however, that Landlord shall give Tenant advance written notice of any changes
in the rules and regulations. Tenant may park only up to the maximum number of
automobiles and trucks shown in Item 9 of the Basic Lease Provisions in the
parking area serving the Premises on a non-exclusive basis. Outside storage,
including, without limitation, trucks and other vehicles, is prohibited without
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion.

 

Tenant shall not succeed to any of Landlord’s easement rights over and relating
to the Property, nor shall Tenant obtain any rights to common areas, as
designated by Landlord, other than those rights specifically granted to Tenant
in this Lease. Landlord shall have the sole right of control over the use,
maintenance, configuration, repair and improvement of the common areas, which
Landlord shall keep neat and clean and in good condition and repair. Landlord
may make such changes to the use or configuration of, or improvements
comprising, the common areas as Landlord may elect without liability to Tenant,
provided that Landlord shall not have the right to make any changes that
materially adversely affect Tenant’s vehicular parking rights shown in Item 9 of
the Basic Lease Provisions or Tenant’s access to the Premises.

 

2. Initial Lease Term/Extension Option

 

(a) Initial Lease Term. Tenant shall have and hold the Premises for the term
(“Term”) identified in the Basic Lease Provisions commencing on the date (the
“Commencement Date”) which is the later of (i) the date that is ninety (90) days
after the date (the “Delivery Date”) on which Landlord delivers the Premises to
Tenant in the condition required pursuant to Section 1 above with Landlord’s
Work Substantially Complete (as such terms are defined in Exhibit B) or (ii) the
Target Commencement Date set forth in Paragraph 3 of the Basic Lease Provisions
and shall terminate at midnight on the last day of the Term (the “Expiration
Date”), unless sooner terminated or extended as hereinafter provided. Promptly
following the Commencement Date, Landlord and Tenant shall enter into a letter
agreement in the form attached hereto as Exhibit “C”, specifying and/or
confirming the Commencement Date and the Expiration Date (and the number of
rentable square feet contained within the Premises and the amount of Base Rent
payable hereunder for each Lease Year (as defined in Section 5 below), if such
numbers as finally determined differ from those set forth in the Basic Lease
Provisions).

 

2



--------------------------------------------------------------------------------

(b) Extension Option.

 

(i) Extended Term. Subject to the provisions of this section, Tenant shall have
the right to extend the term of this Lease for an additional term (the “Extended
Term”) of five (5) years following the Expiration Date. Tenant may exercise such
right only by giving Landlord written notice of exercise of such right at least
six (6) months, but not more than nine (9) months, before the Expiration Date
and only if no Event of Default (as defined in Paragraph 32 of this Lease)
exists under this Lease when Tenant exercises such right. If Tenant fails to
exercise such right in accordance with this section, such right shall terminate.
In the event of any approved or permitted assignment or subleasing in accordance
with Section 44 below, Tenant’s right to extend shall not terminate but may be
assigned in connection with such assignment or, in the event of such subleasing,
Tenant shall be entitled to grant such subtenant the right to exercise such
right and, thereby, extend the term of such sublease; provided, however, that
(x) in the case of a Full Transfer other than a Permitted Transfer (as those
terms are defined in Section 44), Landlord shall have the right to recapture the
entire Premises in accordance with Section 44(b); and (y) if Landlord does not
recapture the Premises and Tenant completes a Full Transfer (other than a
Permitted Transfer), which Full Transfer includes the right to extend the term
of this Lease as provided above, then Tenant shall pay 100% of any excess or
“bonus” rent to Landlord (after deducting Tenant’s reasonable, actual brokerage
and improvement expenses, if any, in obtaining such assignment or sublease),
rather than 50% of any excess as provided in Section 44(d).

 

(ii) Base Rent. If Tenant exercises the right to extend the term of this Lease
for the Extended Term in accordance with this section 2(b), effective as of
first day of the Extended Term, the Base Rent during the Extended Term shall be
the prevailing fair market rental value of the Premises on the first day of the
Extended Term, on and subject to the agreements, covenants and conditions
(except the amount of Base Rent) of this Lease, based on then current rent being
offered and accepted for comparable space in comparable buildings (including,
without limitation, other space at the Property) in a comparable location leased
on terms comparable to this Lease as of the first day of the Extended Term. Such
fair market rental value shall be determined by agreement between Landlord and
Tenant. If Landlord and Tenant do not agree on such fair market rental value by
the date three (3) months prior to the first day of the Extended Term, such fair
market rental value shall be determined by appraisal in accordance with Section
2(b)(iii) hereof. Notwithstanding the foregoing, in no event shall the Base Rent
during the Extended Term be less than the Base Rent for the month immediately
preceding the Extended Term.

 

(iii) Determination of Fair Market Rent. For the purpose of Section 2(b)(ii)
hereof, if Landlord and Tenant do not agree on the fair market rental value of
the Premises by the date three (3) months prior to the first day of the Extended
Term, such fair market rental value shall be determined as follows:

 

(A) Landlord and Tenant each shall appoint one (1) real estate appraiser, broker
or other professional (an “Expert”) within fifteen (15) days after a written
request for appointment of Experts has been given by either Landlord or Tenant
to the other. If either Landlord or Tenant fails to appoint its Expert within
such period of fifteen (15) days, such Expert shall be appointed by the Superior
Court of the State of California in and for the County of Santa Clara upon
application of the other. Each such Expert shall submit his or her written
report setting forth the fair market rental value of the Premises to Landlord
and Tenant in a simultaneous exchange of such reports within thirty (30) days
after the appointment of both such Experts (or as soon thereafter as
practicable). If the

 

3



--------------------------------------------------------------------------------

higher value in such two (2) reports is not more than one hundred ten percent
(110%) of the lower value, such fair market rental value of the Premises shall
be the average of the two (2) values.

 

(B) If the higher value in such two (2) reports is more than one hundred ten
percent (110%) of the lower value, Landlord and Tenant shall agree upon and
appoint a neutral third Expert within fifteen (15) days after both of the first
two (2) reports have been submitted to Landlord and Tenant. If Landlord and
Tenant do not agree and fail to appoint such neutral third Expert within such
period of fifteen (15) days, such neutral third Expert shall be appointed by the
Superior Court of the State of California in and for the County of Santa Clara
upon application of either Landlord or Tenant. The neutral third Expert shall
evaluate the Premises and the reports submitted by the other two (2) Experts.
Within thirty (30) days after his or her appointment (or as soon thereafter as
practicable), such neutral third Expert shall submit its determination of which
of the reports submitted by the other two (2) Experts more accurately reflects
the fair market rental value of the Premises. The fair market rental value of
the Premises shall be the value in stated in such report selected by such
neutral third Expert.

 

(C) The fair market rental value of the Premises, determined in accordance with
this Section 2(b), shall be conclusive and binding upon Landlord and Tenant. Any
proceedings in connection with the determination of the fair market rental value
of the Premises shall be subject to California Code of Civil Procedure sections
1280 to 1294.2 (including section 1283.05) or successor California laws then in
effect relating to arbitration and any such proceedings shall be conducted in
Santa Clara County. All Experts appointed by Landlord or Tenant shall be members
of the American Institute of Real Estate Appraisers of the National Association
of Realtors (or its successor) or real estate professionals qualified by
appropriate training or experience and have at least ten (10) years of
experience dealing with commercial real estate. The Experts shall have no power
or authority to amend or modify this Lease in any respect and their jurisdiction
is limited accordingly. Landlord and Tenant each shall pay the fee and expenses
charged by its Expert plus one-half of the fee and expenses charged by the
neutral third Expert. If the fair market rental value of the Premises has not
been determined in accordance with this Section 2.2(b) by the first day of the
Extended Term, Tenant shall pay as Base Rent the average of the amount of Base
Rent proposed by Landlord and the amount of Base Rent proposed by Tenant, but
not less than the Base Rent for the month immediately preceding the Extended
Term, effective on the first day of the Extended Term and Tenant shall continue
to pay such average until the fair market rental value of the Premises has been
determined, at which time any adjustment in the Base Rent resulting therefrom
shall be made retroactively within ten (10) days after such determination.

 

(iv) Amendment. If the term of this Lease is extended for the Extended Term in
accordance with this section, Landlord and Tenant each shall, on or before the
first day of the Extended Term, execute and deliver to the other an amendment to
this Lease, which confirms the extension of the term of this Lease for the
Extended Term and sets forth the Base Rent during the Extended Term as
determined in accordance with the foregoing provisions, but the term of this
Lease shall be extended for the Extended Term and the Base Rent so determined
shall be effective during the Extended Term whether or not such amendment is
executed.

 

4



--------------------------------------------------------------------------------

(c) Early Occupancy. Tenant may enter the Premises prior to the Commencement
Date solely for the purpose of constructing improvements, installing its
furniture, fixtures and equipment in the Premises and fitting-up the Premises
for use by Tenant following the Commencement Date. Tenant shall not conduct any
business operations in the Premises or use the Premises for any other purpose
before the Commencement Date. If Tenant enters the Premises for any such
permitted purpose prior to the Commencement Date, all of the agreements and
covenants of Tenant in this Lease, except the payment of rent, shall apply and
be in force, including, without limitation, the provisions of Paragraph 21,
Paragraph 26 and Paragraph 27 of this Lease. Before Tenant enters the Premises,
Tenant shall deliver certificates of insurance to Landlord as required by
Paragraph 26 of this Lease. During any such entry into the Premises before the
Commencement Date, Tenant shall not interfere in any way with any construction
work or other activity by Landlord in the Premises and Tenant shall cooperate in
all reasonable ways with Landlord while Landlord is carrying on any construction
work or other activity within the Premises.

 

3. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant by
the Target Delivery Date set forth in Paragraph 3 of the Basic Lease Provisions
if such failure is due to any previous tenant’s failure to vacate the Premises
or for any other reason, except that the commencement of the Term shall be
delayed until ninety (90) days after the actual Delivery Date (so long as Tenant
is not responsible for such failure or delay). Landlord will use all
commercially reasonable efforts to deliver possession of the Premises to Tenant,
with the Landlord’s Work Substantially Completed, on or prior to the Target
Delivery Date. Notwithstanding the foregoing to the contrary, if the Delivery
Date does not occur on or before May 1, 2004, as such date may be extended by
Tenant Delay (as defined in Exhibit B) or a force majeure event (such date, as
so extended, the “Trigger Date”), then Tenant may terminate this Lease upon
written notice to Landlord given within five (5) calendar days after the Trigger
Date. The foregoing right of Tenant to terminate this Lease shall be Tenant’s
sole remedy for such delay in the Delivery Date.

 

4. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
Term hereof. Landlord shall not be responsible for the acts or omissions of
Tenant, any other tenant, or any third party that may interfere with Tenant’s
use and enjoyment of the Premises.

 

B. Rent/Payment/Security Deposit.

 

5. Base Rent. Tenant shall pay to Landlord, at the address stated in the Basic
Lease Provisions or at such other place as Landlord shall designate in writing
to Tenant, monthly base rent (“Base Rent”) in the amounts set forth in the Basic
Lease Provisions. The term “Lease Year”, as used in the Basic Lease Provisions
and throughout this Lease, shall mean each and every consecutive twelve (12)
month period during the Term of this Lease; provided, however that the first
such twelve (12) month period shall commence on the Commencement Date and end on
the last day of the twelfth (12th) full calendar month following the
Commencement Date.

 

6. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on or before the first (1st) day of each calendar
month, in advance, in

 

5



--------------------------------------------------------------------------------

legal tender of the United States of America, without abatement, demand,
deduction or offset of any kind whatsoever, except as may be expressly provided
in this Lease. One full monthly installment of Base Rent shall be due and
payable on the date of execution of this Lease by Tenant and shall be applied to
the first month’s Base Rent, and a like monthly installment of Base Rent shall
be due and payable on or before the first day of each calendar month following
the Commencement Date during the Term hereof (provided, that if the Commencement
Date should be a date other than the first day of a calendar month, the monthly
Base Rent installment paid on the date of execution of this Lease by Tenant
shall be prorated to that partial calendar month, and the excess shall be
applied as a credit against the next monthly Base Rent installment).
Notwithstanding anything contained herein to the contrary, if Landlord is
delayed in substantially completing the Premises by any Tenant Delay, then
Tenant shall pay to Landlord, as additional rent, the Base Rent (based on the
first month for which the Base Rent is to be paid) calculated on a per diem
basis, multiplied by the number of days of such delay, which shall be due and
payable on the Target Commencement Date specified in the Basic Lease Provisions
for such delay before such date and monthly in arrears on the first day of each
month thereafter for such delay after such date. Tenant shall pay, as Additional
Rent, all other sums due from Tenant under this Lease (the term “Rent”, as used
herein, means all Base Rent, Additional Rent and all other amounts payable
hereunder from Tenant to Landlord). Notwithstanding anything contained herein to
the contrary, if Tenant is delayed in substantially completing the Tenant
Improvements as a result of Landlord’s failure to approve or disapprove of a
written request of Tenant with respect to the Tenant Improvements within the
time period specified in Paragraph 2.b. of Exhibit B, then Tenant’s obligation
to pay Base Rent shall be reduced by an amount calculated on a per diem basis
(based on the first month for which Base Rent is to be paid), multiplied by the
number of days of such delay.

 

7. Operating Expenses/Taxes.

 

(a) Tenant agrees to reimburse Landlord throughout the Term, as “Additional
Rent” hereunder, for Tenant’s Share (as defined below) of: (i) the annual
Operating Expenses (as defined below) for each calendar year, or portion
thereof, during the Term; and (ii) the annual Taxes (as defined below) for each
calendar year, or portion thereof, during the Term. The term “Tenant’s Share” as
used in this Lease shall mean the percentage determined by dividing the rentable
square footage of the Premises by the rentable square footage of the Property.
Landlord and Tenant hereby agree that Tenant’s Share with respect to the
Premises initially demised by this Lease is the percentage amount set forth in
Paragraph 7 of the Basic Lease Provisions. Tenant’s Share of Operating Expenses
and Taxes for any calendar year shall be appropriately prorated for any partial
year occurring during the Term.

 

(b) “Operating Expenses” shall mean all costs and expenses incurred by Landlord
with respect to the ownership, maintenance, repair and operation of the Property
including, but not limited to: maintenance, repair and replacement of the
heating, ventilation, air conditioning, plumbing, electrical, mechanical,
utility and safety systems, paving and parking areas, roads and driveways;
maintenance of exterior areas such as gardening and landscaping and signage;
maintenance and repair of roof membrane, flashings, gutters, downspouts, roof
drains, skylights and waterproofing; costs of maintaining and repairing the
foundations of the Property; painting; lighting; cleaning; refuse removal;
security; utility services attributable to the common areas; personnel costs;
personal property taxes; rentals or lease payments paid by Landlord for rented
or

 

6



--------------------------------------------------------------------------------

leased personal property used in the operation or maintenance of the Property;
fees for required licenses and permits; a property management fee not materially
exceeding management fees normally payable for comparable management services in
comparable projects in the San Jose market (provided that the management fee
charged to Tenant shall not exceed three percent (3%) of the gross Rents payable
under this Lease for the applicable calendar year); and costs and expenses
required by or resulting from compliance with any laws, ordinances, rules,
regulations or orders which first become applicable to the Property after the
date of this Lease; and costs and expenses of contesting by appropriate
proceedings any matter concerning managing, operating, maintaining or repairing
the Property, or the validity or applicability of any law, ordinance, rule,
regulation or order relating to the Property, or the amount or validity of any
Taxes. Operating Expenses do not include: (a) the cost of capital repairs,
replacements or improvements, other than annual amortization (based on the
useful life of the item under generally accepted accounting principles) of the
cost of any such capital repair, replacement or improvement; (b) debt service
under mortgages or ground rent under ground leases; (c) costs of restoration
following a casualty to the extent of net insurance proceeds received by
Landlord with respect thereto (except that insurance deductibles may be charged
as a capital repair or replacement as amortized pursuant to sub-clause ”(a)” of
this sentence); (d) depreciation; (e) leasing commissions and tenant improvement
costs; (f) litigation expenses relating to disputes with tenants; (g) any cost
or expenditure (or portion thereof) for which Landlord is reimbursed, whether by
insurance proceeds, pursuant to the terms of a lease of another tenant of the
Property or otherwise, (h) the cost of any service or improvements furnished to
any other occupant of the Property which Landlord does not provide to Tenant,
(i) advertising and promotional expenses, (j) compensation paid to any employee
of Landlord other than the management fee allowed hereunder, (k) any cost for
which Landlord is entitled to be reimbursed by any tenant of the Property, (l)
the investigation, clean-up, remediation, and other costs associated with any
Contamination by Hazardous Substances (as defined in Section 11) and (m) Taxes
as defined below.

 

(c) “Taxes” shall mean all taxes and assessments of every kind and nature which
Landlord shall become obligated to pay with respect to each calendar year of the
Term or portion thereof because of or in any way connected with the ownership,
leasing, and operation of the Property, subject to the following: (i) the amount
of ad valorem real and personal property taxes against Landlord’s real and
personal property to be included in Taxes shall be the amount required to be
paid for any calendar year, notwithstanding that such Taxes are assessed for a
different calendar year (the amount of any tax refunds received by Landlord
during the Term of this Lease shall be deducted from Taxes for the calendar year
to which such refunds are attributable); (ii) the amount of special taxes and
special assessments to be included shall be limited to the amount of the
installments (plus any interest, other than penalty interest, payable thereon)
of such special tax or special assessment payable for the calendar year in
respect of which Taxes are being determined; (iii) the amount of any tax or
excise levied by the State or the City where the Property is located, any
political subdivision of either, or any other taxing body, on rents or other
income from the Property (or the value of the leases thereon) to be included
shall not be greater than the amount which would have been payable on account of
such tax or excise by Landlord during the calendar year in respect of which
Taxes are being determined had the income received by Landlord from the Property
been the sole taxable income of Landlord for such calendar year; and (iv) there
shall be excluded from Taxes all income taxes except those which may be included
pursuant to the preceding subparagraph (iii) above, excess profits taxes,
franchise, capital stock, and inheritance or estate taxes.

 

7



--------------------------------------------------------------------------------

(d) Landlord shall, on or before the Commencement Date and as soon as reasonably
possible after the commencement of each calendar year thereafter, provide Tenant
with a reasonably detailed, line-item statement of the estimated monthly
installments of Tenant’s Share of Operating Expenses and Taxes which will be due
for the remainder of the calendar year in which the Commencement Date occurs or
for the next ensuing calendar year, as the case may be. Landlord agrees to keep
books and records showing the Operating Expenses in accordance with generally
accepted accounting principles (as reasonably modified for industrial buildings)
in a manner comparable to other similar buildings in the commercial area where
the Property is located, maintained on a year-to-year basis in compliance with
such provisions of this Lease as may affect such accounts, and Landlord shall
deliver to Tenant after the close of each calendar year (including the calendar
year in which this Lease terminates), a reasonably detailed, line-item statement
(“Landlord’s Statement”) containing the following: (1) the amount of Operating
Expenses for such calendar year and (2) the amount of Taxes for such calendar
year.

 

Upon reasonable prior written request given not later than ninety (90) days
following the date Landlord’s Statement is delivered to Tenant, Landlord will
provide Tenant detailed documentation to support such Landlord’s Statement or
provide Tenant with the opportunity to review such supporting information. If
Tenant does not notify Landlord of any objection to Landlord’s Statement within
ninety (90) days after the later of delivery of Landlord’s Statement or such
requested supporting documentation, Tenant shall be deemed to have accepted
Landlord’s Statement as true and correct and shall be deemed to have waived any
right to dispute the Operating Expenses and/or Taxes due pursuant to that
Landlord’s Statement. Tenant acknowledges that Landlord maintains its records
for the Property at Landlord’s property manager’s office, currently 2025 Gateway
Place, Suite 100, San Jose, California, and Tenant agrees that any review of
records under this Paragraph shall be at the sole expense of Tenant and shall be
conducted by an accountant or other person (which may be an officer, director or
employee of Tenant) experienced in accounting for income and expenses of
industrial projects engaged solely by Tenant on terms which do not entail any
compensation based or measured in any way upon any savings in Additional Rent or
reduction in Operating Expenses achieved through the inspection process. Tenant
acknowledges and agrees that any records reviewed under this Paragraph
constitute confidential information of Landlord, which shall not be disclosed to
anyone other than the person performing the review, the principals, officers or
directors of Tenant or the reviewer who receive the results of the review, and
Tenant’s or the reviewer’s accounting or administrative employees and Tenant’s
legal counsel. The disclosure of such information to any other person by Tenant
or its employees or agents, whether or not caused by the conduct of Tenant,
shall constitute a material breach of this Lease, unless such disclosure is
required by law or in connection with a legal proceeding.

 

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Section 5 above, as Additional Rent hereunder, the estimated
monthly installment of Tenant’s Share of Operating Expenses and Taxes for the
calendar year in question. At the end of any calendar year, if Tenant has paid
to Landlord an amount in excess of Tenant’s Share of Operating Expenses and
Taxes for such calendar year, Landlord shall reimburse to Tenant any such excess
amount (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of
Operating Expenses and Taxes for such calendar year,

 

8



--------------------------------------------------------------------------------

Tenant shall pay to Landlord any such deficiency within thirty (30) days after
Tenant receives the annual Landlord’s Statement.

 

(ii) For the calendar year in which this Lease terminates and is not extended or
renewed, the provisions of this Section shall apply, but Tenant’s Share for such
calendar year shall be subject to a pro rata adjustment based upon the number of
days prior to the expiration of the Term of this Lease. Tenant shall make
monthly estimated payments of the pro rata portion of Tenant’s Share for such
calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined, Landlord shall send
Landlord’s Statement to Tenant for such year and if such Statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such calendar
year exceeded the actual prorated Tenant’s Share for such calendar year,
Landlord shall include a refund for that amount along with the Statement
(subject to offset for an Event of Default). If Landlord’s Statement reveals
that Tenant’s estimated payments for the prorated Tenant’s Share for such
calendar year were less than the actual prorated Tenant’s Share for such
calendar year, Tenant shall pay the shortfall to Landlord within thirty (30)
days after the date of receipt of Landlord’s Statement.

 

8. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or Additional Rent is not received by Landlord
on or before the date due (provided that such charge shall be imposed with
respect to the first occurrence of such a delinquency in any twelve (12)-month
period only if Tenant fails to cure such delinquency within five (5) days of
written notice from Landlord thereof), or if any payment due Landlord by Tenant
which does not have a scheduled due date is not received by Landlord on or
before the tenth (10th) day following the date Tenant was invoiced, a late
charge of five percent (5%) of such past due amount shall be immediately due and
payable as Additional Rent hereunder, and interest shall accrue on all
delinquent amounts from the date past due (provided that such interest shall not
accrue with respect to the first occurrence of such a delinquency in any twelve
(12)-month period only if Tenant fails to cure such delinquency within five (5)
days of written notice from Landlord thereof) until paid at the lower of a rate
of one and one-half (1 1/2%) percent per month or fraction thereof from the date
such payment is due until paid (Annual Percentage Rate = 18%), or the highest
rate permitted by applicable law.

 

9. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

 

10. Security Deposit. Tenant shall pay Landlord the amount identified as the
Security Deposit in Paragraph 8 of the Basic Lease Provisions (hereinafter
referred to as “Security Deposit”) as evidence of good faith on the part of
Tenant in the fulfillment of the terms of this Lease, which shall be held by the
Landlord during the Term of this Lease, or any renewal thereof. Under no
circumstances will Tenant be entitled to any interest on the Security Deposit.
If Tenant fails to perform or observe any of the agreements, covenants and
conditions of this Lease to be performed or observed by Tenant, then Landlord
shall have the right, but shall not be obligated, to apply the Security Deposit,
or so much thereof as may be necessary, to cure any such failure by Tenant. If

 

9



--------------------------------------------------------------------------------

Landlord applies the Security Deposit or any part thereof to cure any such
failure by Tenant, then Tenant shall immediately pay to Landlord the sum
necessary to restore the Security Deposit to the full amount specified in this
Section 10. Any remaining portion of the Security Deposit shall be returned to
Tenant upon termination of this Lease. In no event shall Tenant be entitled to
apply the Security Deposit to any Rent due hereunder. Upon sale or conveyance of
the Property, Landlord shall transfer or assign the Security Deposit to any new
owner of the Premises, and upon such transfer all liability of Landlord for the
Security Deposit shall terminate. Landlord shall be entitled to commingle the
Security Deposit with its other funds. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, as the same may be amended or
recodified from time to time.

 

C. Use/Laws/Rules.

 

11. Use of Premises/Environmental Matters.

 

(a) Use. Tenant shall use and occupy the Premises solely for the purpose set
forth in the Basic Lease Provisions and for no other purpose. The Premises shall
not be used for any illegal purpose, nor in violation of any valid law,
ordinance or regulation of any governmental body, nor in any manner to create
any nuisance or trespass, nor in any manner which will void the insurance or
increase the rate of insurance on the Premises or the Property, nor in any
manner inconsistent with the quality of the Property. Tenant acknowledges that
Landlord has made no representations or warranties with respect to the
suitability of the Premises for Tenant’s proposed use.

 

(b) Environmental Matters.

 

(i) For purposes of this Lease:

 

“Contamination” means the presence of or release, spillage, leakage, migration,
disposal, burial, or placement of Hazardous Substances (as hereinafter defined)
upon, within, below, or into any surface water, ground water, land surface,
subsurface soil or strata, building, or improvement at any portion of the
Premises or the Property, including, without limitation, the common areas of the
Property.

 

“Environmental Laws” means all codes, laws (including, without limitation,
common law), ordinances, regulations, reporting or licensing requirements,
rules, or statutes relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface,
or subsurface soil or strata), including, without limitation (A) the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
§§9601 et seq. (“CERCLA”); (B) the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§6901 et seq.,
(“RCRA”); (C) the Emergency Planning and Community Right to Know Act (42 U.S.C.
§§11001 et seq.); (D) the Clean Air Act (42 U.S.C. §§7401 et seq.) (E) the Clean
Water Act (33 U.S.C. §§1251 et seq.); (F) the Toxic Substances Control Act (15
U.S.C. §§2601 et seq.) (G) the Hazardous Materials Transportation Act (49 U.S.C.
§§5101 et seq.) (H) the Safe Drinking Water Act (41 U.S.C. §§300f et seq.); (I)
any state, county, municipal or local statutes, laws or ordinances similar

 

10



--------------------------------------------------------------------------------

or analogous to the federal statutes listed in parts (A) – (H) of this
subparagraph, including, without limitation, the Porter-Cologne Water Quality
Control Act (California Water Code § 13000 et seq.); the California Hazardous
Waste Control Law (Division 20, Chapter 6.5 of the California Health and Safety
Code); the Carpenter-Presley-Tanner Hazardous Substance Account Act (California
Health and Safety Code § 25300 et seq.); Division 20, Chapter 6.95 of the
California Health and Safety Code (Hazardous Materials Release Response Plans
and Inventory); and Division 20, Chapter 6.7 Section 25281 of the California
Health and Safety Code (Underground Storage of Hazardous Substances); (J) any
amendments to the statutes, laws or ordinances listed in parts (A) – (I) of this
subparagraph, regardless of whether in existence on the date hereof; (K) any
rules, regulations, guidelines, directives, orders or the like adopted pursuant
to or implementing the statutes, laws, ordinances and amendments listed in parts
(A) – (J) of this subparagraph; and (L) any other law, statute, ordinance,
amendment, rule, regulation, guideline, directive, order or the like in effect
now or in the future relating to environmental, health or safety matters.

 

“Hazardous Substances” means any chemical, waste, by-product, pollutant,
contaminant, compound, product, substance, equipment or fixture defined as or
deemed hazardous or toxic or otherwise regulated under any Environmental Law,
including, without limitation, (A) RCRA hazardous wastes, (B) CERCLA hazardous
substances, (C) gasoline, diesel fuel, fuel oil, motor oil, waste oil, and any
other petroleum hydrocarbon, including any additives or other by-products or
constituents associated therewith, (D) pesticides and other agricultural
chemicals, (E) asbestos and asbestos containing materials in any form, (F)
polychlorinated biphenyls, (G) radioactive materials and radon, and (H) urea
formaldehyde foam insulation.

 

(ii) Tenant covenants that all its activities, and the activities of any entity
affiliated with Tenant (“Tenant’s Affiliates”), in the Premises or on any part
of the Property, during the Term will be conducted in compliance with
Environmental Laws. Tenant represents and warrants to Landlord that Tenant is
currently in compliance with all applicable Environmental Laws and that there
are no pending or threatened notices of deficiency, notices of violation,
orders, or judicial or administrative actions involving alleged violations by
Tenant of any Environmental Laws. Tenant, at Tenant’s sole cost and expense,
shall be responsible for obtaining all permits or licenses or approvals under
Environmental Laws necessary for Tenant’s operation of its business on the
Premises (“Environmental Permits”) and shall make all notifications and
registrations required by any applicable Environmental Laws. Tenant, at Tenant’s
sole cost and expense, shall at all times comply with the terms and conditions
of all such Environmental Permits, notifications and registrations and with any
other applicable Environmental Laws. Tenant represents and warrants that it has
obtained all such Environmental Permits and made all such notifications and
registrations required by any applicable Environmental Laws necessary for
Tenant’s operation of its business on the Premises.

 

11



--------------------------------------------------------------------------------

(iii) Tenant shall not cause or permit any Hazardous Substances to be brought
upon, kept or used in, on or about the Premises or the Property without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, that the consent of Landlord shall not be required
for the use at the Premises of cleaning supplies, toner for photocopying
machines and other similar materials, in containers and quantities reasonably
necessary for and consistent with normal and ordinary use by Tenant in the
routine operation or maintenance of Tenant’s office equipment or in the routine
janitorial service, cleaning and maintenance for the Premises. For purposes of
the foregoing, Landlord shall be deemed to have reasonably withheld consent if
Landlord determines that the presence of such Hazardous Substance within the
Premises could result in a risk of harm to person or property or otherwise
negatively affect the value or marketability of the Property. Landlord hereby
consents to Tenant’s use of the following materials in Tenant’s operations in
the Premises, in the maximum quantities given below:

 

Material

--------------------------------------------------------------------------------

  

Quantity

--------------------------------------------------------------------------------

Organic solvents (such as formaldehyde or acetone)

   4 gallons

Blood

   2 liters

Inorganic Salts (such a NaCl)

   2 Kg

Tissue Samples

   1,000 microscope slides

 

(iv) Regardless of any consents granted by Landlord pursuant to the foregoing
allowing Hazardous Substances upon the Premises, Tenant shall under no
circumstances whatsoever cause or permit any Contamination by Tenant or Tenant’s
Affiliates, licensees, agents, contractors or invitees (collectively, “Tenant
Parties”). If such Contamination by any of the Tenant Parties shall occur,
Tenant shall promptly at its expense (A) contain and control, investigate, and
clean up, remove, or remedy such Contamination to the extent required by, and
take any and all other actions required under, applicable Environmental Laws,
(B) restore the Premises and the Property to the condition existing prior to the
Contamination, and (C) notify and keep Landlord reasonably informed of such
containment, control, investigation, cleanup, removal, remediation and
restoration activities. All such activities shall be conducted by Tenant or
Tenant’s Affiliates in accordance with any and all Environmental Laws and other
applicable federal, state and local laws and regulations. Landlord shall have
the right, but not the obligation, after providing Tenant with notice and a
reasonable opportunity to cure, to enter onto the Premises or to take such other
actions as Landlord deems necessary or advisable so to contain, control,
investigate, clean up, remove, remediate, restore, resolve or minimize the
impact of, or otherwise deal with, any such contamination. All costs and
expenses incurred by Landlord in the exercise of any such rights shall be
payable by Tenant upon demand.

 

(v) Regardless of any consents granted by Landlord pursuant to Paragraph
11(b)(3) above allowing Hazardous Substances upon the Premises, Tenant shall
under no circumstances whatsoever cause or permit (A) any activity on the
Premises which would cause the Premises to become subject to regulation as a
hazardous waste treatment, storage or disposal

 

12



--------------------------------------------------------------------------------

facility under RCRA or the regulations promulgated thereunder, (B) any activity
on the Premises which would cause the Premises or the Property to become subject
to any lien imposed under or as a result of any Environmental Law, (C) the
discharge of Hazardous Substances into the storm sewer system serving the
Property, or (D) the installation of any underground tank, oil/water separator,
sump pump, or underground piping on or under the Premises.

 

(vi) Landlord shall also have the right prior to the expiration of the Term of
this Lease, if any of the Tenant Parties has caused any Contamination previously
or if there are other reasonable grounds, to require Tenant to cause a qualified
environmental consultant to perform, at Tenant’s sole cost and expense, an
environmental audit of the Premises satisfactory to Landlord in its reasonable
discretion. Should Tenant fail to undertake and seek diligently to perform said
environmental audit within thirty (30) days of the Landlord’s request, Landlord
shall have the right, but not the obligation, to retain a qualified
environmental consultant to perform such environmental audit. All costs and
expenses incurred by Landlord in the exercise of such rights shall be payable by
Tenant upon demand.

 

(vii) Tenant shall and hereby does indemnify Landlord and hold Landlord harmless
from and against any and all expense, loss, and liability suffered by Landlord
by reason of the storage, generation, release, spillage, leakage, burial,
placement, handling, treatment, transportation, disposal, or arrangement for
transportation or disposal, of any Hazardous Substances (whether accidental,
intentional, or negligent) by any of the Tenant Parties or by reason of Tenant’s
breach of any of the provisions of this Paragraph 11(b). Such expenses, losses
and liabilities shall include, without limitation, any and all expenses that
Landlord may incur (A) to comply with any Environmental Laws, (B) in studying,
removing, disposing or otherwise addressing any Hazardous Substances and
contamination at, on, under, or from the Premises or the Property, (C) with
respect to fines, penalties or other sanctions assessed upon Landlord, and (D)
with respect to legal and professional fees and costs incurred by Landlord in
connection with the foregoing. The indemnity contained herein shall survive the
expiration or earlier termination of this Lease.

 

(viii) Tenant has completed and delivered to Landlord prior to execution and
delivery of this Lease by Tenant a Hazardous Materials Questionnaire in the form
attached hereto as Exhibit ”D”, and Tenant represents and warrants to Landlord
that the information set forth therein is true and accurate in all material
respects.

 

(ix) Landlord represents to Tenant that, as of the date of this Lease, to
Landlord’s actual knowledge (without duty of inquiry), there is no
Contamination, except as may be set forth in that certain Phase I Environmental
Assessment of Baytech Business Park, 110-140 Baytech Drive, San Jose, Santa
Clara County, California 95134 prepared by Property Solutions Incorporated,
dated September 7, 2000, bearing project number 20001204.

 

12. Compliance with Laws. Tenant shall operate the Premises in compliance with
all applicable federal, state, and municipal laws, building codes, ordinances
and regulations (collectively, “Premises Laws”) (including, without limitation,
the Americans with Disabilities Act and any regulations promulgated thereunder
(the “ADA”)) and shall not knowingly, directly or indirectly, make any use of
the Premises or the Property which is prohibited by any such laws, ordinances or
regulations; provided, however, that Tenant shall not be required to make or
bear the

 

13



--------------------------------------------------------------------------------

cost of any structural modifications to the Premises unless required in
connection with or as a result of Tenant’s specific use or improvement of the
Premises (other than the Landlord’s Work).

 

13. Waste Disposal.

 

(a) All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be deposited in dumpsters
located at the Property.

 

(b) Tenant shall be responsible for the removal and disposal of any waste deemed
by any governmental authority having jurisdiction over the matter to be
hazardous or infectious waste or waste requiring special handling, such removal
and disposal to be in accordance with any and all applicable governmental rules,
regulations, codes, orders or requirements. Tenant agrees to separate and mark
appropriately all waste to be removed and disposed of in dumpsters pursuant to
(a) above and hazardous, infectious or special waste to be removed and disposed
of by Tenant pursuant to this subparagraph (b). Tenant hereby indemnifies and
holds harmless Landlord from and against any loss, claims, demands, damage or
injury Landlord may suffer or sustain as a result of Tenant’s failure to comply
with the provisions of this subparagraph (b).

 

14. Rules and Regulations. The rules and regulations in regard to the Property,
a copy of which is attached hereto as Exhibit ”E”, and all reasonable rules and
regulations and modifications thereto which Landlord may hereafter from time to
time adopt and promulgate after prior written notice thereof to Tenant, for the
government and management of the Property, are hereby made a part of this Lease
and shall during the Term be observed and performed by Tenant, its agents,
employees and invitees.

 

D. Utilities/Signage.

 

15. Utilities. Tenant will promptly pay, directly to the appropriate supplier,
the cost of all natural gas, heat, cooling, energy, light, power, sewer service,
telephone, water, refuse disposal and other utilities ands services supplied to
the Premises, together with all taxes, assessments, surcharges or any related
installation or connection charges or deposits (collectively, “Utility Costs”)
incurred during the Term. If any services or utilities are jointly metered with
other premises, Landlord will make a reasonable determination of Tenant’s
proportionate share of such Utility Costs (taking into account any
disproportionate use of water, sewer or other utilities by any occupant whose
manufacturing or other processes are greater than average non-manufacturing
uses) and Tenant will pay such share to Landlord. Landlord reserves the right to
participate in wholesale energy purchase programs and to provide energy to the
Premises through such programs so long as the cost to Tenant is competitive.
Tenant shall furnish the Premises with all telephone service, window washing,
security service, janitor, scavenger and disposal services, and other services
required by Tenant for the use of the Premises permitted by this Lease. Tenant
shall furnish all electric light bulbs and tubes and restroom supplies used in
the Premises. Except to the extent caused by Landlord’s gross negligence or
willful misconduct, Landlord shall not be in default under this Lease or be
liable for any damage or loss directly or indirectly resulting from, nor shall
the rent be abated or a constructive or other eviction be deemed to have
occurred by reason of, any interruption of or failure to supply or delay in
supplying any such utilities and services or any limitation, curtailment,
rationing or restriction on use of water, electricity, gas or

 

14



--------------------------------------------------------------------------------

any resource or form of energy or other service serving the Premises or the
Property, whether such results from mandatory restrictions or voluntary
compliance with guidelines.

 

16. Signs. Tenant shall not permit, paint or place any signs, placards, or other
advertisements of any character upon the outside walls, common areas or the
roofs of the Property (except with the prior consent of Landlord, which consent
may be withheld by Landlord in its sole and absolute discretion). Tenant shall
be permitted, subject to the City of San Jose’s requirements and other
applicable laws, to install signage as follows (“Tenant’s Signage”): (i)
signage, with Tenant’s name and logo thereon, on a sign affixed to the building
in which the Premises are located, on the side facing Highway 237 (the “Highway
Sign”); (ii) identification signage, on the building in which the Premises are
located, near the entrance to the Premises (the “Entrance Sign”); and (iii)
signage, with Tenant’s name and logo (and directional arrow) thereon, on the
three existing directional monument signs in the common areas (the “Monument
Signs”). Tenant acknowledges that it is not leasing the entirety of the building
in which the Premises are located nor is Tenant leasing all of the buildings
located on the Property. Accordingly, in displaying Tenant’s Signage, Tenant
shall be entitled to display only such signage as would not exceed Tenant’s pro
rata share of the total amount of signage rights afforded to the Property or to
the building in which the Premises are located, as applicable. Therefore, with
respect to the Highway Sign, Tenant shall be entitled to only fifty-one percent
(51%) of the total signage rights afforded such building for such Highway Sign
type (it being acknowledged by Tenant that local restrictions will require that
the Highway Sign accommodate signage only for tenants in the building in which
the Premises are located), and with respect to the Monument Signs, Tenant shall
be entitled to only ½ of one horizontal space on each of such signs (each
Monument Sign having four horizontal spaces; thus, Tenant having 1/8 of each
such sign). Tenant shall be entitled to use the top, street-side position on
each Monument Sign. All signage shall be constructed pursuant to the provisions
of Paragraph 21 of this Lease regarding alterations.

 

17. Intentionally Deleted.

 

18. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond a party’s control (a “force
majeure event”) which results in such party being unable to timely perform its
obligations hereunder, then, so long as such party diligently proceeds to
perform such obligations after the end of such force majeure event, such party
shall not be in breach hereunder, and this Lease shall not terminate.
Notwithstanding the foregoing, Tenant’s obligation to timely pay any Base Rent,
Additional Rent, or any other charges and sums due and payable shall not be
excused by any force majeure event.

 

E. Repairs/Alterations/Casualty/Condemnation.

 

19. Repairs By Landlord. Tenant, by taking possession of the Premises as of the
Delivery Date, shall accept and shall be held to have accepted the Premises as
suitable for the use intended by this Lease. In no event shall Tenant be
entitled to compensation or any other damages or any other remedy against
Landlord in the event the Premises are not deemed suitable for Tenant’s use.
Landlord shall not be required, after possession of the Premises has been
delivered to Tenant, to make any repairs or improvements to the Premises.
Subject to reimbursement in accordance with Section 7 above, except for damage
caused by casualty and condemnation (which shall be governed by Section 23 and
24 below), and subject to normal wear and tear, Landlord

 

15



--------------------------------------------------------------------------------

shall maintain and repair only the foundations, the exterior walls (which shall
not include windows, glass or plate glass, doors, special fronts, entries, or
the interior surfaces of exterior walls, all of which shall be the
responsibility of Tenant), the roof and other structural components of the
Premises and the common areas of the Property and keep them in good condition,
reasonable wear and tear excepted. Tenant shall give Landlord written notice of
the need for any maintenance or repair for which Landlord is responsible, after
which Landlord shall have a reasonable opportunity to perform the maintenance or
make the repair, and Landlord shall not be liable for any failure to do so
unless such failure continues for an unreasonable time after Tenant gives such
written notice to Landlord. Tenant waives the benefit of any present of future
law including, without limitation, California Civil Code Sections 1932, 1941 and
1942 as amended or recodified from time to time, which might give Tenant the
right to terminate this Lease because of the condition of the Premises or
Landlord’s failure to keep the Premises in good order, condition or repair or
the right to make repairs at the expense of Landlord or in lieu thereof to
vacate the Premises. Landlord’s liability with respect to any maintenance or
repair for which Landlord is responsible shall be limited to the cost of the
maintenance or repair. Any damage to any part of the Property for which Landlord
is responsible that is caused by Tenant or any agent, officer, employee,
contractor, licensee or invitee of Tenant shall be repaired by Landlord at
Tenant’s expense and Tenant shall pay to Landlord, upon billing by Landlord, as
additional rent, the cost of such repairs incurred by Landlord.

 

20. Repairs By Tenant. Tenant shall, at all times during the term of this Lease
and at Tenant’s sole cost and expense, maintain and repair the Premises and
every part thereof (except only the parts for which Landlord is expressly made
responsible under this Lease) and all equipment, fixtures and improvements
therein (including windows, glass, plate glass, doors, special fronts, entries,
the interior surfaces of exterior walls, interior walls, floors, heating and air
conditioning systems, dock boards, truck doors, dock bumpers, plumbing fixtures
and equipment, electrical components and mechanical systems) and keep all of the
foregoing clean and in good order and operating condition, ordinary wear and
tear excepted. Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Premises or the Property
caused by Tenant or Tenant’s agents, employees, invitees, licensees, visitors or
contractors. If Tenant fails to make such repairs or replacements promptly,
Landlord may, at its option, upon prior reasonable written notice to Tenant
(except in an emergency) make the required repairs and replacements and the
costs of such repairs or replacements shall be charged to Tenant as Additional
Rent and shall become due and payable by Tenant with the monthly installment of
Base Rent next due hereunder. Tenant shall, at its own cost and expense, enter
into a regularly scheduled preventive maintenance/service contract with a
maintenance contractor for serving all hot water, heating and air conditioning
systems and equipment within the Premises. The maintenance contractor and the
contract must be approved in writing by Landlord in advance. The service
contract shall include all services recommended by the equipment manufacturer
within the operation/maintenance manual and shall become effective (and a copy
thereof delivered to Landlord) within thirty (30) days following the
Commencement Date. If Tenant replaces any part or component of the HVAC systems
or equipment in the Premises and receives a warranty from the manufacturer or a
guaranty by the installer, Tenant shall furnish a duplicate original of each
such warranty and guaranty to Landlord. Tenant shall, at the end of the term of
this Lease, surrender to Landlord the Premises and all equipment, fixtures and
improvements therein in the same condition as when received, ordinary wear and
tear excepted, subject to the provisions of Sections 23 and 24 below.

 

16



--------------------------------------------------------------------------------

21. Alterations and Improvements. Except for minor, decorative alterations which
do not affect the structural, exterior or roof elements of the Property or the
mechanical, electrical, plumbing or life safety systems of the Property, are not
visible from outside the Premises and do not cost in excess of $25,000.00 in the
aggregate, Tenant shall not make or allow to be made any alterations, physical
additions or improvements in or to the Premises without first obtaining in
writing Landlord’s written consent for such alterations or additions, which
consent shall not be unreasonably withheld unless such alterations will affect
the structural, exterior or roof elements of the Property or the mechanical,
electrical, plumbing or life safety systems of the Property or will be visible
from outside the Premises. Upon Landlord’s request, Tenant shall deliver to
Landlord plans and specifications for any proposed alterations, additions or
improvements and shall reimburse Landlord for Landlord’s reasonable cost to
review such plans. Any alterations, physical additions or improvements shall at
once become the property of Landlord; provided, however, that, Landlord, at its
option, may require Tenant to remove any alterations, additions or improvements
in order to restore the Premises to the condition existing on the Commencement
Date. Notwithstanding the foregoing to the contrary, if Tenant desires
permission to leave a specific alteration in the Premises at the expiration or
earlier termination of the Lease, Tenant shall request such permission from
Landlord in writing at the time Tenant requests approval for such alteration and
Landlord shall advise Tenant in writing at the time of Landlord’s approval of
the subject alteration whether Landlord will require the removal of the
alteration at the expiration or earlier termination of this Lease. All costs of
any such alterations, additions or improvements shall be borne by Tenant. All
alterations, additions or improvements shall be made in a good, first-class,
workmanlike manner and in a manner that does not disturb other tenants, if any,
and Tenant must maintain adequate liability and builder’s risk insurance
throughout the construction. Tenant does hereby indemnify and hold Landlord
harmless from and against all claims for damages or death of persons or damage
or destruction of property arising out of the performance of any such
alterations, additions or improvements made by or on behalf of Tenant. Under no
circumstances shall Landlord be required to pay, during the Term of this Lease
and any extensions or renewals hereof, any ad valorem or Property tax on such
alterations, additions or improvements, Tenant hereby covenanting to pay all
such taxes when they become due. In the event any alterations, additions,
improvements or repairs are to be performed by contractors or workmen other than
Landlord’s contractors or workmen, any such contractors or workmen must first be
approved, in writing, by Landlord (which approval shall not be unreasonably
withheld). Landlord agrees to assign to Tenant any rights Landlord may have
against the contractor of the Premises with respect to any work performed by
such contractor in connection with improvements made by Landlord at the request
of Tenant.

 

22. Liens. Tenant shall have no authority, express or implied, to create or
place any lien or encumbrance of any kind or nature whatsoever upon, or in any
manner to bind, the interest of Landlord or Tenant in the Premises or to charge
the Rent payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant shall pay or cause to be paid all sums legally
due and payable by it on account of any labor performed or materials furnished
in connection with any work performed by or on behalf of Tenant on the Premises.
Tenant shall discharge of record by payment, bonding or otherwise any lien filed
against the Premises or the Property on account of any labor performed or
materials furnished in connection with any work performed by or on behalf of
Tenant on the Premises immediately upon the filing of any claim of lien. Tenant
shall indemnify, defend and hold Landlord and the Property harmless from and
against any and all

 

17



--------------------------------------------------------------------------------

liability, loss, cost or expense based on or arising out of asserted claims or
liens against the leasehold estate or against the right, title and interest of
Landlord in the Premises or the Property or this Lease arising from the act or
agreement of or on behalf of Tenant. Tenant agrees to give Landlord immediate
written notice of the placing of any lien or encumbrance against the Premises or
the Property. Landlord shall have the right, at Landlord’s option, of paying and
discharging the same or any portion thereof without inquiry as to the validity
thereof, and any amounts so paid, including expenses and applicable late charge,
shall be Additional Rent immediately due and payable by Tenant upon rendition of
a bill therefor.

 

23. Destruction or Damage.

 

(a) If the Property or the Premises or any part thereof are destroyed by storm,
fire, earthquake, or other casualty, or damaged to the extent that, in
Landlord’s reasonable opinion, the damage cannot be repaired within one hundred
twenty (120) days of the date Landlord provides Tenant written notice of
Landlord’s reasonable estimate of the time necessary to repair the damage, or if
the damage is not covered by standard “all risks” property insurance, or if the
Landlord’s lender requires that the insurance proceeds be applied to its loan,
Landlord shall have the right to terminate this Lease effective as of the date
of such destruction or damage by written notice delivered to Tenant on or before
thirty (30) days following Landlord’s notice described in the next sentence and
Rent shall be accounted for as between Landlord and Tenant as of that date.
Landlord shall provide Tenant with written notice no later than sixty (60) days
following the date of such damage of the estimated time needed to restore,
whether the loss is covered by Landlord’s insurance coverage and whether or not
Landlord’s lender requires the insurance proceeds be applied to its loan.

 

(b) If the Property or the Premises are damaged by any such casualty or
casualties but Landlord is not entitled to or does not terminate this Lease as
provided in subparagraph (a) above, this Lease shall remain in full force and
effect, Landlord shall notify Tenant in writing no later than sixty (60) days
after the date of such damage that such damage will be repaired (and will
include Landlord’s good faith estimate of the date the restoration will be
complete), in which case Rent shall abate as to any portion of the Premises
which is not usable for the period of such untenantability, and Landlord shall
promptly commence to diligently restore the Property and/or the Premises to
substantially the same condition as before such damage occurred as soon as
practicable, whereupon full Rent shall recommence.

 

(c) If during the last twelve (12) months of the Term the Property or the
Premises or any part thereof are destroyed by storm, fire, earthquake, or other
casualty, or damaged to the extent that, in Landlord’s reasonable opinion, the
damage cannot be repaired within sixty (60) days of the date Landlord provides
Tenant written notice of Landlord’s reasonable estimate of the time necessary to
repair the damage, then either party shall have the right, upon delivery of
written notice to the other party within thirty (30) days following such damage,
to cancel and terminate this Lease as of the date of such damage, provided,
however, that Tenant may not elect to terminate this Lease if such damage was
caused by the intentional act of Tenant, its agents, servants, employees or
invitees.

 

(d) Tenant agrees that Landlord’s obligation to restore, and the abatement of
Rent provided herein, or Tenant’s right to terminate as above set forth in this
Section 23, shall be

 

18



--------------------------------------------------------------------------------

Tenant’s sole recourse in the event of such damage, and waives any other rights
Tenant may have under any applicable Law to terminate the Lease by reason of
damage to the Premises or Property, including, without limitation, any rights
under Sections 1932 and 1933 of the California Civil Code. If prior to any such
election to terminate Tenant has elected to extend the Term pursuant to the
provisions of this Lease and such election may not then according to its terms
be rescinded or terminated, then for purposes of this Section 23 the Term shall
be deemed to expire on such extended date.

 

(e) Notwithstanding anything contained in this Section 23 to the contrary,
Landlord shall not be entitled to exercise any termination right provided to it
hereinabove unless Landlord also terminates all other leases within the Property
that are similarly affected by the casualty in question.

 

24. Eminent Domain. If the whole of the Premises or the Property, or such
portion thereof as will make the Property or the Premises unusable in the
reasonable judgment of Landlord for their intended purposes, is condemned or
taken by any legally constituted authority for any public use or purpose, then
in either of such events, this Lease shall terminate and the Term hereby granted
shall cease from that time when possession thereof is taken by the condemning
authorities, and Rent shall be accounted for as between Landlord and Tenant as
of such date. If a portion of the Property or the Premises is so taken, but not
such amount as will make the Premises unusable in the reasonable judgment of
Landlord for the purposes herein leased, or if this Lease has not terminated,
this Lease shall continue in full force and effect and the Rent shall be reduced
prorata in proportion to the amount of the Premises so taken. Tenant shall have
no right or claim to any part of any award made to or received by Landlord for
such condemnation or taking, and all awards for such condemnation or taking
shall be made solely to Landlord, provided however that Tenant shall have the
right to pursue any separate award for loss of its equipment and trade fixtures
and for moving expenses so long as such action does not reduce the award to
which Landlord is entitled.

 

25. Damage or Theft of Personal Property. All personal property brought into the
Premises shall be at the risk of the Tenant only and Landlord shall not be
liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Property, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents (but subject to the
insurance and waiver of subrogation provisions set forth in Section 26 below).

 

F. Insurance/Indemnities/Waiver/Estoppel.

 

26. Insurance; Waivers

 

(a) Tenant covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Tenant will carry and maintain, at its sole
cost and expense, the following types of insurance, in the amounts specified and
in the form hereinafter provided for:

 

(i) Commercial General Liability (“CGL”) Insurance written on an occurrence
basis, covering the Premises and all operations of the Tenant in or about the
Premises against claims for bodily injury, property damage and product liability
and to include contractual

 

19



--------------------------------------------------------------------------------

liability coverage insuring Tenant’s indemnification obligations under this
Lease, to be in combined single limits of not less than $1,000,000 each
occurrence for bodily injury and property damage, $1,000,000 for
products/completed operations aggregate, $1,000,000 for personal injury, and to
have general aggregate limits of not less than $2,000,000 (per location) and
Umbrella Liability Insurance in an amount not less than $5,000,000 for each
policy year. The general aggregate limits under the Commercial General Liability
insurance policy or policies shall apply separately to the Premises and to
Tenant’s use thereof (and not to any other location or use of Tenant) and such
policy shall contain an endorsement to that effect. The certificate of insurance
evidencing the CGL form of policy shall specify all endorsements required herein
and shall specify on the face thereof that the limits of such policy apply
separately to the Premises.

 

(ii) Insurance covering all of the items included in Tenant’s leasehold
improvements (excluding heating, ventilating and air conditioning equipment),
trade fixtures, merchandise and personal property from time to time in, on or
upon the Premises, and alterations, additions or changes made by Tenant pursuant
to Section 21, in an amount not less than one hundred percent (100%) of their
full replacement value from time to time during the Term, providing protection
against perils included within the standard form of “all-risks” fire and
casualty insurance policy. Any policy proceeds from such insurance shall be held
in trust by Tenant’s insurance company for the repair, construction and
restoration or replacement of the property damaged or destroyed unless this
Lease shall cease and terminate under the provisions of Section 23 of this
Lease.

 

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

 

(iv) Business Interruption Insurance equal to not less than fifty percent (50%)
of the estimated gross earnings (as defined in the standard form of business
interruption insurance policy) of Tenant at the Premises or, if greater, the
rent provided for hereunder for at least one year, which insurance shall be
issued on an “all risks” basis (or its equivalent).

 

(b) All policies of the insurance provided for in Section 26(a) above shall be
issued in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A-VIII in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state in which the
Property is located. Each and every such policy:

 

(i) shall name Landlord as an additional insured (as well as any mortgagee of
Landlord and any other party reasonably designated by Landlord), except with
respect to the insurance described in Section 26(a)(iii) above;

 

(ii) shall be evidenced to Landlord by a certificate thereof delivered, prior to
the execution of the Lease, to each of Landlord and any such other parties in
interest and thereafter within five (5) days after the inception (or renewal) of
each new policy, and as often as any such policy shall expire or terminate.
Renewal or additional policies shall be procured and maintained by Tenant in
like manner and to like extent;

 

20



--------------------------------------------------------------------------------

(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing (and ten
days in the case of non-payment) in advance of any material change,
cancellation, termination or lapse, or the effective date of any reduction in
the amounts of insurance; and

 

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

 

(c) Any insurance provided for in Section 26(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

 

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance; and

 

(iii) the requirements set forth in this Section 26 are otherwise satisfied.

 

(d) During the Term hereof, Landlord shall in a manner comparable to other
comparable industrial buildings in the market where the Property is located keep
in effect (i) commercial property insurance on the Property, its fixtures and
equipment (including the Premises Systems), and rent loss insurance for a period
and amount of not less than one (1) year of rent (such commercial property
insurance policy shall, at a minimum, cover the perils insured under the ISO
special causes of loss form which provides “all risk” coverage, and include
replacement cost coverage), and (ii) a policy or policies of commercial general
liability insurance insuring against liability arising out of the risks of
death, bodily injury, property damage and personal injury liability with respect
to the Property.

 

(e) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by “all risks” property insurance of the type
described in Section 26(a)(ii) and Section 26(d)(i) above. Each party shall also
be responsible for the payment of any deductible amounts required to be paid
under the applicable “all risks” fire and casualty insurance carried by the
party whose property is damaged. These waivers shall apply if the damage would
have been covered by a customary “all risks” insurance policy, even if the party
fails to obtain such coverage. The intent of this provision is that each party
shall look solely to its insurance with respect to property damage or
destruction which can be covered by “all risks” insurance of the type described
in Section 26(a)(ii) and Section 26(d)(i). Each such policy shall include a
waiver of all rights of subrogation by the insurance carrier against the other
party, its agents and employees with respect to property damage covered by the
applicable “all risks” fire and casualty insurance policy.

 

27. Indemnities. Tenant does hereby indemnify and save harmless Landlord from
and against all claims for damages to persons or property in on or about the
Premises from any cause

 

21



--------------------------------------------------------------------------------

whatsoever or in on or about the Property caused by the negligence or willful
misconduct of any of the Tenant Parties unless such damage is caused by the
negligence or willful misconduct of Landlord, its agents, or employees. Landlord
does hereby indemnify and hold Tenant harmless against all claims for damage to
persons or property caused by the negligence or willful misconduct of Landlord,
its agents or employees which occur on the Property or common areas of the
Property unless such damage is caused by the negligence or willful misconduct of
Tenant, its agents or employees. The indemnities set forth hereinabove shall
include the obligation to pay reasonable expenses incurred by the indemnified
party, including, without limitation, reasonable, actually incurred attorney’s
fees. The indemnities contained herein do not override the waivers contained in
Section 26(e) above and shall survive the expiration or earlier termination of
this Lease.

 

28. Acceptance and Waiver. Except to the extent caused by the negligence or
willful misconduct of Landlord, its agents and employees (but subject to the
insurance provisions in Section 26 above), Landlord shall not be liable to
Tenant, its agents, employees, guests or invitees (and, if Tenant is a
corporation, its officers, agents, employees, guests or invitees) for any damage
caused to any of them due to the Property or any part or appurtenances thereof
being improperly constructed or being or becoming out of repair, or arising from
the leaking of gas, water, sewer or steam pipes, or from electricity, but
Tenant, by moving into the Premises and taking possession thereof, shall accept,
and shall be held to have accepted the Premises as suitable for the purposes for
which the same are leased, and shall accept and shall be held to have accepted
the Property and every appurtenances thereof, and Tenant by said act waives any
and all defects therein (except with respect to the express representations and
warranties of Landlord set forth in Section 1 and Section 11 above); provided,
however, that this Section shall not preclude Tenant from seeking recovery from
any third party responsible for such damage or injury.

 

29. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) business days prior written request by Landlord, execute, acknowledge and
deliver to Landlord a written statement certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same is in full force and effect as modified and stating the modifications), the
dates to which the Rent has been paid, that an Event of Default has not occurred
and/or that facts or circumstances, that, with the giving of notice or passage
of time or both, would result in a default under this Lease, do not exist,
whether Tenant has any offsets or defenses against Landlord under this Lease,
whether or not to the best of Tenant’s knowledge Landlord is in default
hereunder (and if so, specifying the nature of the default), and as to such
other matters as may be reasonably requested by Landlord, it being intended that
any such statement delivered pursuant to this paragraph may be relied upon by a
prospective purchaser of Landlord’s interest or by a mortgagee of Landlord’s
interest or assignee of any security deed upon Landlord’s interest in the
Premises.

 

G. Default/Remedies/Surrender/Holding Over.

 

30. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery or by nationally recognized
overnight courier service at the addresses set forth in Paragraph 13 of the
Basic Lease Provisions. Each party shall further use reasonable efforts to
provide the other party with a courtesy copy of any notice by fax and by
electronic mail.

 

22



--------------------------------------------------------------------------------

Any such notice shall be deemed given on the earlier of two business days after
the date sent in accordance with one of the permitted methods described above or
the date of actual receipt thereof, provided that receipt of notice solely by
fax or electronic mail shall not be deemed to be delivery of notice hereunder.
The time period for responding to any such notice shall begin on the date the
notice is actually received, but refusal to accept delivery or inability to
accomplish delivery because the party can no longer be found at the then current
notice address, shall be deemed receipt. Either party may change its notice
address by notice to the other party in accordance with the terms of this
Section 30. The initial notice addresses for each party are set forth in the
Basic Lease Provisions.

 

31. Abandonment of Premises. Tenant agrees not to abandon the Premises during
the Term of this Lease. If Tenant does abandon the Premises, Landlord may
terminate this Lease, by written notice to Tenant at any time prior to Tenant
reoccupying the Premises, but such termination shall not entitle Landlord to
pursue any other remedies unless an Event of Default (as defined in Paragraph 32
of this Lease) then exists, in which case Landlord may pursue any and all
remedies provided by this Lease, at law or in equity. Tenant’s mere vacating of
the Premises during the term hereof shall not constitute an Event of Default (as
defined in Paragraph 32 of this Lease) so long as Tenant continues to pay Rent,
maintains the insurance coverage required under this Lease, provides a
commercially reasonable level of security at the Premises, otherwise performs
its obligations under this Lease and provides Landlord with written notice of an
alternate address for notices to Tenant under this Lease (other than the
Premises) if such vacancy will exceed or exceeds thirty (30) consecutive days.

 

32. Default.

 

The occurrence of any of the following shall constitute an Event of Default
under this Lease:

 

(a) If Tenant shall default in the payment of Rent herein reserved when due and
fails to cure such default within ten (10) days after written notice of such
default is given to Tenant by Landlord;

 

(b) if Tenant shall fail to perform any of the terms, conditions or provisions
of this Lease (other than the provisions requiring the payment of Rent), and
fails to cure such non-monetary default within thirty (30) days after written
notice of such default is given to Tenant by Landlord, provided however that if
such non-monetary default is of such a nature that it cannot through the
exercise of diligent and reasonable efforts be cured within thirty (30) days,
then Tenant shall not be in default in such instance if Tenant promptly
commences and diligently pursues the cure of such non-monetary default to
completion as soon as possible and in all events within ninety (90) days after
such initial notice;

 

(c) if Tenant is adjudicated a bankrupt;

 

(d) if a permanent receiver is appointed for Tenant’s property and such receiver
is not removed within sixty (60) days after appointment thereof;

 

23



--------------------------------------------------------------------------------

(e) if, whether voluntarily or involuntarily, Tenant takes advantage of any
debtor relief proceedings under any present or future laws, whereby the Rent or
any part thereof, is, or is proposed to be, reduced or payment thereof deferred;

 

(f) if Tenant’s effects should be levied upon or attached and such levy or
attachment is not satisfied or dissolved within thirty (30) days after such levy
or attachment; or

 

(g) if Tenant is an individual, in the event of the death of the individual and
the failure of the executor, administrator or personal representative of the
estate of the deceased individual to have assigned the Lease within three (3)
months after such death to an assignee approved by Landlord.

 

In any of such events, Landlord, at its sole option, may exercise any or all of
the remedies set forth in Section 33 below.

 

33. Landlord’s Remedies. Upon the occurrence of any Event of Default set forth
in Section 32 above, Landlord may exercise all or any of the following remedies:

 

(a) Landlord shall have the remedy described in California Civil Code section
1951.2. If an Event of Default occurs, Landlord at any time thereafter shall
have the right to give a written termination notice to Tenant (which may be
included in a single notice given by Landlord under section 32 hereof) and on
the date specified in such notice, Tenant’s right to possession shall terminate
and this Lease shall terminate. Upon such termination, Landlord shall have the
right to recover from Tenant:

 

(i) The worth at the time of award of all unpaid Rent which had been earned at
the time of termination;

 

(ii) The worth at the time of award of the amount by which all unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

 

(iii) The worth at the time of award of the amount by which all unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could be reasonably avoided; and

 

(iv) All other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.

 

The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the rate of ten percent
(10%) per annum. The “worth at the time of award” of the amount referred to in
clause (iii) above shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%). For the purpose of determining unpaid Rent under clauses (i), (ii)
and (iii) above, the Rent reserved in this Lease shall be deemed to be the total
Rent payable by Tenant under Article B hereof;

 

24



--------------------------------------------------------------------------------

(b) Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord shall be entitled to enforce all Landlord’s rights and remedies
under this Lease, including the right to recover the rent as it becomes due.
Thus Landlord has the remedy described in California Civil Code Section 1951.4
(lessor may continue lease in effect after lessee’s breach and abandonment and
recover rent as it becomes due, if lessee has right to sublet or assign, subject
only to reasonable limitations);

 

(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Premises is located.

 

34. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises and depositing the same in the United
States mail for delivery to Tenant at Tenant’s address for notice.

 

35. Advertising. Landlord may advertise the Premises as being “For Rent” at any
time following an Event of Default and at any time within one hundred eighty
(180) days prior to the expiration, cancellation or termination of this Lease
for any reason and during any such periods Landlord may exhibit the Premises to
prospective tenants upon prior reasonable notice to Tenant, subject to the
provisions of Section 42.

 

36. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord in the same condition as on the Commencement Date
hereof, normal wear and tear, casualty damage and condemnation excepted, and
Tenant shall remove Tenant’s Signage and all of its personalty and shall, if
directed to do so by Landlord, remove all improvements which have been made
therein by or on behalf of Tenant (except Landlord’s Work and any alterations
that Landlord has previously notified Tenant that Tenant will not be required to
remove) and restore the Premises to its original condition prior to the
construction of such improvements. In addition, Tenant shall complete the
moveout responsibilities (“Tenant’s Moveout Responsibilities”) set forth on
Exhibit ”F” attached hereto. Tenant’s obligation to observe or perform these
covenants shall survive the expiration or other termination of the Term of this
Lease. If the last day of the Term of this Lease or any renewal falls on a
Saturday, Sunday or a legal holiday, this Lease shall expire on the business day
immediately preceding.

 

37. Intentionally Deleted.

 

38. Removal of Fixtures. Tenant may, prior to the expiration of the Term of this
Lease, or any extension thereof, remove any fixtures and equipment which Tenant
has placed in the Premises which can be removed without significant damage to
the Premises, provided Tenant promptly repairs all damage to the Premises caused
by such removal.

 

39. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, such tenancy shall be month-to-month and otherwise subject to
all the provisions hereof, except that the

 

25



--------------------------------------------------------------------------------

monthly rental shall be at 150% of the monthly Base Rent payable hereunder upon
such expiration of the Term hereof. In the event Tenant remains in possession of
the Premises after the expiration of the Term hereof, or any renewal term,
without Landlord’s written consent, Tenant shall be a tenant at sufferance and
may be evicted by Landlord without any notice, but Tenant shall be obligated to
pay rent for such period that Tenant holds over without written consent at the
same rate provided in the previous sentence and shall also be liable for and
hereby indemnifies Landlord from and against any and all other damages Landlord
suffers as a result of such holdover including, without limitation, the loss of
a prospective tenant for such space. There shall be no renewal of this Lease by
operation of law or otherwise. Nothing in this Section shall be construed as a
consent by Landlord for any holding over by Tenant after the expiration of the
Term hereof, or any renewal term.

 

40. Attorney’s Fees. In case either party shall, without fault on its part, be
made a party to any litigation commenced by or against the other party, then
such other party shall pay all costs, expenses and reasonable attorneys’ fees
incurred or paid by the first party in connection with such litigation. In the
event of any action, suit or proceeding brought by Landlord or Tenant to enforce
any of the other’s covenants and agreements in this Lease, the prevailing party
shall be entitled to recover from the non-prevailing party any costs, expenses
and reasonable attorneys’ fees incurred in connection with such action, suit or
proceeding.

 

41. Mortgagee’s Rights.

 

(a) Tenant agrees that this Lease shall be subject and subordinate to (i) any
mortgage, deed of trust or other security interest now encumbering the Property
and to all advances which may be hereafter made, to the full extent of all debts
and charges secured thereby and to all renewals or extensions of any part
thereof, and subject to the delivery of an SNDA (as defined below) to any
mortgage, deed of trust or other security interest which Landlord or any owner
of the Property may hereafter, at any time, elect to place on the Property; (ii)
any assignment of Landlord’s interest in the leases and rents from the Property
which includes the Lease which now exists or which Landlord or any owner of the
Property may hereafter, at any time, elect to place on the Property; and (iii)
any Uniform Commercial Code Financing Statement covering the personal property
rights of Landlord or any owner of the Property which now exists or any owner of
the Property may hereafter, at any time, elect to place on the foregoing
personal property (all of the foregoing instruments set forth in (i), (ii) and
(iii) above being hereafter collectively referred to as “Security Documents”).
Tenant agrees upon request of the holder of any Security Documents (“Holder”) to
hereafter execute any documents which the counsel for Landlord or Holder may
reasonably deem necessary to evidence the subordination of the Lease to the
Security Documents and which contain an obligation by the Holder of the relevant
Security Document not to disturb the possession of Tenant of the Premises
pursuant to this Lease so long as Tenant observes and timely performs all of its
obligations under this Lease (in each instance, an “SNDA”). Within ten (10)
business days after request therefor, if Tenant fails to execute any such
requested documents meeting the requirements of this Paragraph, without limiting
Landlord’s rights and remedies with respect to such default by Tenant, Landlord
or Holder is hereby empowered to execute such documents in the name of Tenant
evidencing such subordination, as the act and deed of Tenant, and this authority
is hereby declared to be coupled with an interest and not revocable.

 

26



--------------------------------------------------------------------------------

Landlord agrees to use diligent efforts to obtain, as soon as possible following
the execution of this Lease, the execution and delivery of an SNDA by the Holder
of any Security Document now encumbering the Property. The failure of any such
Holder to execute and deliver an SNDA upon Landlord’s request shall not
constitute a default under this Lease, it being agreed that Landlord’s sole
obligation is to request in good faith the execution and delivery of such
document.

 

(b) Notwithstanding anything to the contrary set forth in this Section 41, in
the event of a foreclosure of any Security Document or of any other action or
proceeding for the enforcement thereof, or of any sale thereunder, this Lease
shall not be terminated or extinguished, nor shall the rights and possession of
Tenant hereunder be disturbed, if no Event of Default then exists under this
Lease, and Tenant shall attorn to the person who acquires Landlord’s interest
hereunder through any such Security Document.

 

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in the
Lease, for the recovery of Rent or for any other default or Event of Default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord) unless such
act or omission is of a continuing nature; or (b) subject to any offsets or
defenses which Tenant might have against any prior Landlord (including
Landlord); or (c) bound by any Rent which Tenant might have paid for more than
the current month to any prior Landlord (including Landlord); or (d) bound by
any amendment or modification of the Lease made without its consent.

 

(d) Notwithstanding anything to the contrary set forth in this Section 41, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

 

H. Landlord Entry/Assignment and Subletting.

 

42. Entering Premises. Landlord may enter the Premises at reasonable hours
provided that Landlord’s entry shall not unreasonably interrupt or interfere
with Tenant’s business operations and that prior notice is given when reasonably
possible (and, if in the opinion of Landlord any emergency exists, at any time
and without notice): (a) to make repairs, perform maintenance and provide other
services described in Section 19 above (no prior notice is required to provide
routine services) which Landlord is obligated to make to the Premises or the
Property pursuant to the terms of this Lease or to the other premises within the
Property pursuant to the leases of other tenants; (b) to inspect the Premises in
order to confirm that Tenant is complying with all of the terms and conditions
of this Lease and with the rules and regulations hereof; (c) to remove from the
Premises any articles or signs kept or exhibited therein in violation of the
terms

 

27



--------------------------------------------------------------------------------

hereof; (d) to run pipes, conduits, ducts, wiring, cabling or any other
mechanical, electrical, plumbing or HVAC equipment through the areas behind the
walls, below the floors or above the ceilings in the Premises and elsewhere in
the Property; and (e) to exercise any other right or perform any other
obligation that Landlord has under this Lease. In entering the Premises pursuant
to the foregoing, Landlord shall (x) exercise reasonable measures (but at no
extra cost to Landlord, including, without limitation, overtime pay) to minimize
any disruption to Tenant’s business operations or activities; (y) abide by all
reasonable security measures and restrictions required by Tenant to protect the
safety and security of its personnel and confidential information; and (z)
cooperate with any reasonable requests by Tenant to schedule the work at times
that do not inconvenience Tenant’s business operations. Subject to compliance
with the foregoing provisions of this Section 42, Landlord shall be allowed to
take all material into and upon the Premises that may be required to make any
repairs, improvements and additions, or any alterations, without in any way
being deemed or held guilty of trespass and without constituting a constructive
eviction of Tenant. The Rent reserved herein shall not abate while such repairs,
alterations or additions are being made and Tenant shall not be entitled to
maintain a set-off or counterclaim for damages against Landlord by reason of
loss from interruption to the business of Tenant because of the prosecution of
any such work.

 

43. Intentionally deleted.

 

44. Assignment and Subletting.

 

(a) With the exception of a Permitted Transfer (as defined below), Tenant may
not, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld by Landlord, assign this Lease or any interest hereunder,
or sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant. In the event that Tenant is a corporation or entity
other than an individual, any transfer of a majority or controlling interest in
Tenant (whether by stock transfer, merger, operation of law or otherwise) shall
be considered an assignment for purposes of this Section 44 and, subject to
Section 44(g) below, shall require Landlord’s prior written consent; provided,
however, that the sale or transfer of Tenant’s outstanding capital stock or
other listed equity interests by persons or parties other than “insiders” within
the meaning of the Securities Exchange Act of 1934, as amended, through the
“over-the-counter” market or any recognized national or international securities
exchange, shall not be deemed an assignment of this Lease or a sublease of the
Premises.

 

(b) Except with respect to a Permitted Transfer, in the event that Tenant
desires to assign this Lease in its entirety or sublease all or substantially
all of the Premises for more than 50% of the then-remaining Term (excluding the
Extended Term) (a “Full Transfer”), then before seeking Landlord’s consent
thereto pursuant to Section 44(c) below, Tenant shall first provide Landlord
with written notice of Tenant’s intention to seek a Full Transfer (“Notice of
Intent to Transfer”). For purposes of the foregoing, in the event of a proposed
sublease, “all or substantially all” shall mean that following the proposed
sublease, the Tenant originally named in this Lease would itself remain in
occupancy of twenty-five percent (25%) or less of the original Premises. In such
event, Landlord shall have the right to recapture the entire Premises by
providing Tenant with written notice thereof within 10 business days after its
receipt of the Notice of Intent to Transfer. In the event that Landlord timely
provides such recapture notice and payment, then this Lease shall automatically
terminate effective on the termination date specified by Tenant in its Notice of
Intent

 

28



--------------------------------------------------------------------------------

to Transfer (which termination date shall be no less than 30 days following such
Notice of Intent to Transfer). In the event that Landlord does not timely
provide such recapture notice and payment, then Tenant may thereafter request
Landlord’s consent to a Full Transfer in accordance with Section 44(c) below,
free and clear of any recapture rights of Landlord, except that, if Tenant does
not seek such consent within 180 days following its Notice of Intent to
Transfer, then the provisions of this paragraph shall re-apply to any Full
Transfer that Tenant may thereafter desire to pursue (and Tenant shall be
required to provide Landlord with a new Notice of Intent to Transfer with
respect thereto). This paragraph shall not apply to a Full Transfer that is a
Permitted Transfer, and Landlord shall have no recapture rights whatsoever with
respect to any Permitted Transfer.

 

(c) If Tenant desires to assign or sublease, Tenant shall provide written notice
to Landlord describing the proposed transaction in detail and providing all
documentation (including detailed financial information for the proposed
assignee or subtenant) reasonably necessary to permit Landlord to evaluate the
proposed transaction. Landlord shall notify Tenant within fifteen (15) days of
Landlord’s receipt of such notice whether Landlord consents to the requested
assignment or sublease. If Landlord fails to respond within such fifteen (15)
day period, Landlord will be deemed not to have consented to the assignment or
sublease. Consent to one assignment or sublease shall not destroy or waive this
provision, and all later assignments and subleases shall likewise be made only
upon the prior written consent of Landlord.

 

(d) If Landlord does consent to any assignment or sublease request and the
assignee or subtenant pays to Tenant an amount in excess of the Rent due under
this Lease (after deducting Tenant’s reasonable, actual brokerage and
improvement expenses, if any, in obtaining such assignment or sublease), Tenant
shall pay 50% of such excess to Landlord as and when the monthly payments are
received by Tenant; provided, however, that in the case of a Full Transfer other
than a Permitted Transfer, which Full Transfer includes the right to extend the
term of this Lease as provided above, then Tenant shall pay 100% of such excess
to Landlord as and when the monthly payment are received by Tenant (after
deducting Tenant’s reasonable, actual brokerage and improvement expenses, if
any, in obtaining such assignment or sublease), rather than 50% of any excess as
provided above.

 

(e) Any subletting or assignment hereunder shall not release or discharge Tenant
of or from any liability, whether past, present or future, under this Lease, and
Tenant shall remain fully liable thereunder. Subtenants or assignees shall
become liable to Landlord for all obligations of Tenant hereunder, without
relieving Tenant’s liability hereunder and, in the Event of any Default by
Tenant under this Lease, Landlord may, at its option, but without any obligation
to do so, elect to treat such sublease or assignment as a direct Lease with
Landlord and collect Rent directly from the subtenant or assignee, as
applicable. Any subtenant or subtenants or assignee shall agree in a form
reasonably satisfactory to Landlord to comply with and be bound by all of the
terms, covenants, conditions, provisions and agreements of this Lease to the
extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly after execution, an executed copy of each such sublease or assignment
and an agreement of compliance by each such subtenant or assignee.

 

(f) Tenant agrees to pay to Landlord all reasonable out-of-pocket costs incurred
by Landlord (including fees paid to consultants (as may be required) and
attorneys) in connection with any request by Tenant for Landlord to consent to
any assignment or subletting by

 

29



--------------------------------------------------------------------------------

Tenant, up to, but not exceeding $2,000.00 per transaction, except that, if
Tenant or the proposed transferee requests material changes to this Lease, or if
the proposed assignment or sublease documentation, as the case may be, is not
reasonable in form so that extensive Landlord review is necessary, then the
foregoing $2,000.00 limitation shall not apply.

 

(g) Notwithstanding anything contained herein to the contrary, Tenant may assign
its entire interest under this Lease or sublease the Premises or any portion
thereof, without Landlord’s consent and without releasing Tenant from any
obligation or liability under this Lease, to any corporation or other entity
which controls, is controlled by or is under control with Tenant, or to any
corporation or other entity resulting from a merger with Tenant, or to any
corporation or other entity that acquires all the assets of Tenant as a going
concern, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (1) an Event of Default is not then occurring; (2) in the
case of a merger or asset sale, Tenant’s successor shall own all or
substantially all of the assets of Tenant; (3) Tenant’s successor shall have a
net worth sufficient, in Landlord’s reasonable opinion, to meet all future
obligations of the tenant under this Lease; (4) any such corporation or other
entity assumes in writing the obligations of Tenant under this Lease and (5)
Tenant shall use commercially reasonable efforts to give Landlord written notice
at least thirty (30) days prior to the effective date of the proposed
assignment, subletting, purchase, merger, consolidation or reorganization;
provided, however, that if Tenant is prohibited from providing advance notice of
the assignment, subletting, purchase, merger, consolidation or reorganization
prior to the effective date of any of the foregoing, then Tenant shall give
notice as soon as reasonably possible after the effective date thereof. Tenant’s
notice to Landlord shall include information and documentation showing that each
of the above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement. For
the purpose of this Section 44(g), “control” means the direct or indirect
ownership of fifty percent (50%) or more of the capital, profits and voting
rights of the corporation or other entity in question.

 

I. Sale of Property; Limitation of Liability.

 

45. Sale. In the event the original Landlord hereunder, or any successor owner
of the Property, shall sell or convey the Property, all liabilities and
obligations on the part of the original Landlord, or such successor owner, under
this Lease accruing thereafter shall terminate, and thereupon all such
liabilities and obligations shall be binding upon the new owner. Tenant agrees
to attorn to such new owner.

 

46. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Property, as
such interest is constituted from time to time, and neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner or member
of any partner or member of Landlord, shall have any individual or personal
liability whatsoever with respect to this Lease.

 

30



--------------------------------------------------------------------------------

J. Brokers/Construction/Authority.

 

47. Broker Disclosure. The Landlord’s Broker identified in the Basic Lease
Provisions, who is a real estate broker licensed in the State where the Property
is located, has acted as agent for Landlord in this transaction and is to be
paid a commission by Landlord pursuant to a separate agreement. The Tenant’s
Broker identified in the Basic Lease Provisions, who is a real estate broker
licensed in the State where the Property is located, has acted as agent for
Tenant in this transaction and is to be paid a commission by Landlord pursuant
to a separate agreement. Landlord represents that Landlord has dealt with no
other broker other than the broker(s) identified herein. Landlord agrees that,
if any other broker makes a claim for a commission based upon the actions of
Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim. Tenant represents that Tenant has dealt with no broker other than
the broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord harmless from any such claim.

 

48. Definitions. “Landlord,” as used in this Lease, shall include the party
named in the first paragraph hereof, its representatives, assigns and successors
in title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned or sublet, shall also include Tenant’s assignees or subtenants,
as to the Premises, or portion thereof, covered by such assignment or sublease.
“Landlord” and “Tenant” include male and female, singular and plural,
corporation, partnership, limited liability company (and the officers, members,
partners, employees or agents of any such entities) or individual, as may fit
the particular parties.

 

49. Construction of this Agreement. No failure of either party to exercise any
power given hereunder, or to insist upon strict compliance by the other party of
its obligations hereunder, and no custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of each party’s right to demand
exact compliance with the terms hereof. Time is of the essence of this Lease.
The language in this Lease shall be construed as a whole in accordance with its
fair meaning, and without regard to California Civil Code Section 1654 (as the
same may be amended or recodified from time to time) or any similar provisions
of law, the provisions of which are hereby waived by the parties.

 

50. No Estate In Land. This Lease shall create the relationship of landlord and
tenant between Landlord and Tenant; no estate shall pass out of Landlord (other
than a leasehold estate); Tenant has only a right of possession and use, not
subject to levy or sale, and not assignable by Tenant except with Landlord’s
consent.

 

31



--------------------------------------------------------------------------------

51. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

 

52. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon the parties hereto shall be cumulative but not restrictive to those given
by law.

 

53. Waiver of Jury Trial. Landlord and Tenant shall and do hereby waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or any statutory remedy.

 

54. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

 

55. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

 

56. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, Tenant does
hereby represent and warrant that Tenant is a duly organized and validly
existing corporation, limited partnership, limited liability company or other
type of entity, that Tenant is qualified to do business in the state where the
Property is located, that Tenant has full right, power and authority to enter
into this Lease, and that each person signing on behalf of Tenant is authorized
to do so. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing representations and
warranties.

 

57. Choice of Law. The laws of the state in which the Property is located shall
govern this Lease.

 

58. Confidentiality. Tenant acknowledges that the contents of this Lease and any
related documents or information are confidential information. Landlord
acknowledges that the contents of the Santa Clara Lease (as defined in Exhibit
B) and any related documents or information provided by Tenant to Landlord with
respect to the Santa Clara Lease are confidential information. Tenant and
Landlord shall keep such confidential information strictly confidential and
shall not disclose such confidential information to any person or entity other
than each party’s respective financial, legal, and other consultants.
Notwithstanding the foregoing, either party may disclose such information to the
extent required by law, including as part of either party’s public disclosure
requirements under applicable laws, or a court of competent jurisdiction.
Notwithstanding anything herein to the contrary and except as reasonably
necessary to comply with any applicable federal and state securities laws,
either Landlord or Tenant (and each employee, representative, or other agent of
either Landlord or Tenant) may disclose to any and all persons, without
limitation of any kind, the U.S. federal and state income tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to either Landlord or Tenant relating
to such U.S. federal and state income tax treatment and tax structure. For this
purpose, “tax structure” is any fact that may be relevant to understanding the
U.S. federal or state income tax treatment of the transaction.

 

32



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY

 

[INSERT SITE PLAN FOR THE PROPERTY]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “A-I”

 

PREMISES

 

[ATTACH PLAN SHOWING

PREMISES BY DIAGONAL LINES]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT “A-2”

 

TENANT’S SPACE PLAN

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT “B”

 

TENANT IMPROVEMENTS / ALLOWANCE

 

1.   Landlord’s Work.

 

a. Prior to the Delivery Date, Landlord shall, at Landlord’s sole cost and
expense using building standard materials and finishes, separately demise the
Premises, including installing separate meters for electrical and gas service
and installing a new ingress/egress door to match the existing doors
(collectively, “Landlord’s Work”). All work shall be done in a good,
first-class, workmanlike manner in conformity with a valid permit when required,
a copy of which shall be furnished to Tenant upon Tenant’s reasonable request.
In any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Tenant to object to any such work, Tenant
shall have no responsibility for Landlord’s failure to comply with applicable
laws.

 

Promptly after the execution of this Lease, Landlord shall cause to be prepared
a space plan depicting the Landlord’s Work (the “Demising Plan”), and Landlord
shall submit the Demising Plan to Tenant for Tenant’s approval. The Demising
Plan shall be consistent with the space plan attached as Exhibit “A-1” to the
Lease, and shall include all applicable specifications for the work. Within five
(5) business days after its receipt of the Demising Plan, Tenant shall provide
its written approval or disapproval thereof. If Tenant disapproves of the
Demising Plan, Tenant shall state with specificity in its written disapproval
the basis for its disapproval. Landlord shall promptly revise the Demising Plan
to address any reasonable objections raised by Tenant in its written disapproval
and shall promptly resubmit an appropriately revised Demising Plan to Tenant.
This procedure shall be followed until all objections have been resolved and the
Demising Plan approved in writing by Tenant and Landlord; provided, however,
that if a reasonably acceptable Demising Plan has not been completed and
approved by Landlord and Tenant on or before the date that is fifteen (15) days
after the date of final execution of the Lease for any reason other than the
delay or other fault of Landlord or Landlord’s architect, then such failure
shall constitute a Tenant Delay under Paragraph 1.c below. (The Demising Plan,
as approved in writing by Tenant and Landlord, is hereinafter called the “Final
Demising Plan.”)

 

Promptly following approval of the Final Demising Plan, Landlord shall cause to
be prepared construction plans and specifications which plans and specifications
shall be prepared substantially in accordance with the Final Demising Plan.
Landlord shall provide a copy of the construction plans and specifications to
Tenant upon completion thereof, for Tenant’s information and review.

 

b. After final approval of the Final Demising Plan, if Tenant wishes to make any
change in Landlord’s Work, Tenant shall request such change in a written notice
to Landlord and such request shall be accompanied by all information and
instructions necessary to describe such change. Landlord shall give Tenant an
estimate of the design and construction costs, if any, which will be incurred
for such change. Tenant shall, within three (3) business days, notify Landlord
in writing to proceed or not to proceed with such change. In the absence of such
written notice to proceed, Landlord shall not be obligated to make the change
requested by Tenant. Tenant shall be responsible for all delay caused by changes
in Landlord’s Work requested by Tenant.

 

B-1



--------------------------------------------------------------------------------

c. Tenant shall be liable for, and shall pay all costs and expenses incurred by
Landlord in connection with, all delay in the commencement or completion of
Landlord’s Work caused by (each, a “Tenant Delay”): (a) any changes in
Landlord’s Work requested by Tenant, (b) any interruption or interference in the
improvement work caused by Tenant, (c) Tenant’s failure to respond to Landlord’s
request for information required for the completion of Landlord’s Work within
five (5) business days of Landlord’s request or (d) any other delay requested or
caused by Tenant. Under no circumstances shall Landlord be liable to Tenant for
any loss, cost or expense resulting to Tenant on account of delay in completion
of the improvement work.

 

d. Landlord’s Work shall be deemed to be “Substantially Completed” when the
following shall have occurred: (i) Landlord’s Work has been completed in
accordance with the plans for Landlord’s Work, subject only to correction or
completion of “punch list” items, which items shall be limited to minor items of
incomplete or defective work or materials or mechanical maladjustments that are
of such a nature that they do not materially interfere with or impair Tenant’s
use of the Premises for Tenant’s business (“Punch List Items”); and (ii) if
necessary in order for Tenant to obtain a building permit for the construction
of the Tenant Improvements (defined below), then (x) Landlord shall have
obtained from the City of San Jose building official or his representative a
final sign-off (or reasonable equivalent thereof) on the building permit for
Landlord’s Work (“Building Final”); or (y) despite using commercially reasonable
efforts, Landlord shall have been unable to obtain a Building Final, and two
weeks shall have elapsed since the date Landlord has completed the Landlord’s
Work per the terms of the forgoing clause (i). If Landlord is unable to obtain
the Building Final as of the date of Substantial Completion (determined in
accordance with the previous sentence), then Landlord shall continue to use
commercially reasonable efforts to obtain the Building Final as soon as
reasonably practicable. The definition of “Substantially Completed” shall also
apply to the terms “Substantial Completion” and “Substantially Complete.”

 

2.   Tenant Improvements.

 

a. Landlord and Tenant acknowledge that Tenant shall make certain alterations
and improvements, including the installation of cabling, to the Premises (the
“Tenant Improvements”) to prepare the Premises for tenant’s occupancy. The
construction of the Tenant Improvements shall be subject to Landlord’s approval
in accordance with this Exhibit B and otherwise governed in accordance with this
Exhibit B. Tenant agrees to expend not less than $175,000.00 (One Hundred
Seventy-Five Thousand Dollars) of the Allowance (as defined in Paragraph 3.a.,
below) for the cost of designing, constructing, permitting and installing the
Tenant Improvements.

 

b. Such work shall not proceed until Landlord has approved in writing: (i)
Contractor, (ii) the amount and coverage of public liability and property damage
insurance, with Landlord named as an additional insured, carried by Contractor,
(iii) complete and detailed plans and specifications for such work, and (iv) a
schedule for the work. The general contractor selected by Tenant, subject to
Landlord’s reasonable prior approval, to construct the Tenant Improvements is
referred to hereinafter as “Contractor.” Landlord’s approvals under this Work
Letter shall not be unreasonably withheld, conditioned or delayed. Within five
(5) business

 

B-2



--------------------------------------------------------------------------------

days after receiving a written request for approval from Tenant, Landlord shall
notify Tenant in writing as to whether Landlord approves or disapproves of the
request, and if Landlord disapproves Landlord shall specify its reasons with
particularity. Landlord’s failure to respond within such five (5) business day
period shall be deemed to be an event of delay by Landlord for purposes of
determining the Commencement Date of the Lease. All work by Tenant or Tenant’s
contractor prior to the Commencement Date shall be scheduled through Landlord.

 

c. All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Landlord before such work is commenced. In
any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant’s failure to comply with
applicable laws.

 

d. The Tenant Improvements shall be made in a good, first-class, workmanlike
manner in accordance with the previously approved plans and specifications and
in a manner that does not disturb other tenants of the Property. Tenant does
hereby indemnify and hold Landlord harmless from and against all claims for
damages or death of persons or damage or destruction of property arising out of
the performance of the Tenant Improvements, unless such damage or death is
caused by the negligence or willful misconduct of Landlord, its agents or
employees

 

3.   Allowance.

 

a. Amount of the Allowance. Except for the allowance set forth in this
paragraph, all costs of the Tenant Improvements shall be borne by Tenant.
Landlord shall contribute an aggregate amount not to exceed Seven Hundred
Forty-Six Thousand Nine Hundred Dollars Forty-Five ($746,945.00) (the
“Allowance”) toward the cost of: (i) the design, permitting, construction and
installation of the Tenant Improvements, including cabling (the “Improvement
Costs”); (ii) Tenant’s moving costs, including the cost of moving consultants,
packing materials, and the like (the “Moving Costs”); (iii) furniture, security
equipment, telephone equipment, an uninterruptible power system, signage,
kitchen appliances, warehouse racking systems, shelving, and other fixtures and
equipment for the Premises (the “FF&E Costs”); (iv) lease buyout/coverage costs,
lease surrender costs and costs to comply with lease move-out obligations
(“Lease Coverage Costs”) and (v) Base Rent and Additional Rent payable by Tenant
under this Lease (“Rent Costs”), all as more particularly described below.
Tenant may allocate the Allowance to any of the foregoing Costs as Tenant may
elect from time to time by written notice to Landlord; provided, however, that
Tenant shall not expend more than Two Hundred Twenty-Four Thousand Dollars
($224,000), which amount represents approximately thirty percent (30%) of the
Allowance, on Rent Costs. Notwithstanding anything to the contrary in this
Exhibit B, the Allowance shall be available for disbursement pursuant to the
terms hereof only until the date that is one hundred twenty (120) days after the
Commencement Date. Accordingly, if any portion of the Allowance is not utilized
prior to such date, such unused portion shall be forfeited by Tenant.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be obligated to disburse any portion of the Allowance during any period
that Tenant is in breach of or in default under this Lease.

 

b. Allowance Disbursements for Tenant Improvement Costs. With respect to that
portion of the Allowance that Tenant allocates toward the Improvement Costs,
Landlord shall disburse such portion of the Allowance directly to Contractor,
and/or to the applicable subcontractors, and/or to Tenant, as Tenant shall
reasonably request, on a progress payment basis, in each case within ten (10)
days after Landlord’s receipt of (A) invoices of Contractor furnished to

 

B-3



--------------------------------------------------------------------------------

Landlord by Tenant covering work actually performed, construction in place and
materials delivered to the site (as may be applicable) describing in reasonable
detail such work, construction and/or materials, (B) conditional lien waivers
executed by Contractor, subcontractors or suppliers, as applicable, for their
portion of the work covered by the requested disbursement, and (C) unconditional
lien waivers executed by Contractor and the persons and entities performing the
work or supplying the materials covered by Landlord’s previous disbursements for
the work or materials covered by such previous disbursements (all such waivers
to be in the forms prescribed by California Civil Code Section 3262). No payment
will be made for materials or supplies not incorporated into the construction,
unless such materials or supplies are located on the Premises. Landlord may
withhold the amount of any and all retentions provided for in original contracts
or subcontracts until expiration of the applicable lien periods or Landlord’s
receipt of unconditional lien waivers and full releases upon final payment (in
the form prescribed by California Civil Code Section 3262) from Contractor and
all subcontractors and suppliers involved in the Tenant Improvements. If the
Improvement Costs exceed the funds from the Allowance allocated by Tenant for
the Tenant Improvements, then at such time as the Allowance (or the portion
thereof allocated by Tenant for the Improvement Costs) has been entirely
disbursed, Tenant shall pay the remaining excess costs, if any, as and when due
under the applicable construction contracts.

 

c. Allowance Disbursements for Moving and Furniture Costs. With respect to that
portion of the Allowance that Tenant allocates toward FF&E Costs or Moving
Costs, Landlord shall initially disburse One Hundred Thousand Dollars
($100,000.00) to Tenant upon full execution of this Lease, and thereafter shall
disburse such portion of the Allowance as directed by Tenant within ten (10)
business days after Landlord’s receipt from Tenant of written request for such
payment. Within thirty (30) business days after the Commencement Date, Tenant
shall provide Landlord with all applicable invoices or receipts describing in
reasonable detail the purposes and amounts for which the Allowance is paid.

 

d. Allowance Disbursements for Lease Buyout/Coverage Costs. Prior to relocating
to the Premises, Tenant leased space at 2380 Walsh Avenue, Santa Clara, CA 95051
pursuant to that certain lease dated April 10, 2001 (the “Santa Clara Lease”)
between Tenant, as tenant, and San Tomas Investors II (“STI II”), as landlord.
Tenant hereby represents and warrants to Landlord that a true, correct and
complete copy of the Santa Clara Lease has been provided to Landlord. The term
of the Santa Clara Lease does not expire until August 31, 2004. The monthly rent
payable by Tenant under the Santa Clara Lease currently is Fifty Four Thousand
One Hundred Seventy Five and 53/100 Dollars ($54,175.53) (the “Santa Clara Lease
Monthly Rent”). Tenant may apply the Allowance towards the Santa Clara Lease
Monthly Rent. In the event that Tenant negotiates a termination of the Santa
Clara Lease with STI II and in connection with such termination a termination
fee is payable to STI II, then such fee shall be deemed Santa Clara Lease
Monthly Rent for purposes of this Work Letter. With respect to that portion of
the Allowance that Tenant allocates toward Santa Clara Lease Monthly Rent,
Landlord shall disburse such portion of the Allowance directly to STI II (at the
address provided by Tenant to Landlord) at least three (3) days prior to the
date that each applicable Santa Clara Lease Monthly Rent payment is due from
Tenant to STI II, pursuant to a written request from Tenant at least ten (5)
business days prior to the date such payment is due from Landlord to Tenant.
Landlord shall maintain the confidentiality of the Santa Clara Lease in the
manner set forth in Paragraph 58 of the Lease, but subject to the exceptions set
forth therein as applicable to Landlord.

 

B-4



--------------------------------------------------------------------------------

e. Allowance Disbursements for Rent Costs. With respect to that portion of the
Allowance that Tenant allocates towards Rent Costs, Landlord shall credit such
portion of the Allowance on account of the Base Rent and Additional Rent payable
by Tenant under this Lease.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT “C”

 

SUBSTANTIAL COMPLETION/ACCEPTANCE LETTER

 

Date                                                                     

 

Re:   Lease dated as of                     ,             , by and between
Landlord, and                             , as Tenant, for                     
rentable square feet at the Building located at
                                .

 

Dear                     :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1.   The Commencement Date of the Term of the Lease is                     ;

 

  2.   The Expiration Date of the Term of the Lease is                     .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

     

Agreed and Accepted:

       

Tenant:

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Property Manager

           

 

            By:                    

--------------------------------------------------------------------------------

           

Name:

                   

--------------------------------------------------------------------------------

           

Title:

                   

--------------------------------------------------------------------------------

           

Address:

                   

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

HAZARDOUS MATERIALS QUESTIONNAIRE

 

This questionnaire is designed to solicit information regarding your proposed
use of hazardous or toxic materials. If your use of materials or generation of
wastes is considered to be significant, further information may be requested
regarding your plans for hazardous and toxic materials management.

 

I.   Proposed Tenant

 

                                                                               
                                        
                                        
                                        
                                                            

Name (Corporation, Individual, Corporate, or Individual DBA, or Public Agency)

 

                                                                               
                                        
                                        
                                        
                                                            

Standard Industrial Classification Code (“SIC”)

 

                                                                               
                                        
                                        
                                        
                                                            

Street Address

 

                                                                               
                                        
                                        
                                        
                                                            

City, State, Zip Code

 

Contact Person & Title:                              
                                        
                                        
                                        
                                                              

 

                                                                               
                                        
                                        
                                        
                                                     

 

Telephone Number:                  (        )       
                                        
                                        
                                        
                                                         

 

Facsimile Number:                   (        )      
                                        
                                        
                                        
                                                           

 

II.   Location and address of Proposed Lease

 

                                                                               
                                        
                                        
                                        
                                                            

Street Address

 

                                                                               
                                        
                                        
                                        
                                                            

City, State, Zip Code

 

III.   Description of Proposed Facility Use

 

Describe proposed use and operation of Premises including principal products or
service to be conducted at facility:

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

D-1



--------------------------------------------------------------------------------

Does the operation of your business involve the use, generation, treatment,
storage, transfer, or disposal of hazardous wastes or materials? Yes          No
         If yes, or if your SIC code number is between 2000 to 4000, please
complete Section IV.

 

IV.   Permit Disclosure

 

Does the operation of your business require permits, a license, or plan approval
from any of the following agencies?

 

  •   U.S. Environmental Protection Agency

 

  •   City or County Sanitation District

 

  •   State Department of Health Services

 

  •   U.S. Nuclear Regulatory Commission

 

  •   Air Quality Management District

 

  •   Bureau of Alcohol, Firearms and Tobacco

 

  •   City or County Fire Department

 

  •   Regional Water Quality Control Board

 

  •   Any Laboratory Certification Agency (Indicate permit or license numbers,
issuing agency, and expiration date or renewal date, if applicable.)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

If your answer is yes to any of the above questions, please complete Sections V
and VI.

 

V.   Hazardous Materials Disclosure

 

Will any hazardous or toxic materials or substances be stored on site?
Yes         No         If yes, please describe the materials or substances to be
stored, quantities and proposed method of storage (i.e., drums, aboveground or
underground storage tanks, cylinders, or other), and whether the material is a
Solid (S), Liquid (L) or Gas (G):

 

Material

--------------------------------------------------------------------------------

 

Storage Method

--------------------------------------------------------------------------------

 

Quantity On

A Monthly Basis

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

D-2



--------------------------------------------------------------------------------

Attach additional sheets if necessary.

 

Is any facility modification required or planned to mitigate the release of
toxic or hazardous substance or wastes into the environment? Yes          No
         If yes, please describe the proposed facility modifications.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

VI.   Hazardous Waste Disclosure

 

Will any hazardous waste, including recyclable waste, be generated by the
operation of your business? Yes          No          If yes, please state the
hazardous waste that will be generated at the facility, its hazard class, and
volume/frequency of generation on a monthly basis

 

Waste Name

--------------------------------------------------------------------------------

 

Hazard Class

--------------------------------------------------------------------------------

 

Volume/Month

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

If yes, please also describe the method(s) of disposal for each waste. Indicate
where disposal will take place and the method of transportation to be used:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Is any treatment or processing of hazardous wastes to be conducted on site? Yes
         No          If yes, please describe proposed treatment/processing
methods:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

D-3



--------------------------------------------------------------------------------

Which agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises?

 

(Please list all agencies)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Has an environmental audit ever been conducted at any of your company’s existing
facilities? Yes          No          If yes, please describe:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Does your company carry environmental impairment insurance? Yes          No
        . If yes, what is the name of the carrier and what are the effective
periods and monetary limits of that coverage?

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

This Hazardous Materials Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.

 

Dated:

         

Signature:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

           

Print Name:

                   

--------------------------------------------------------------------------------

           

Title:

                   

--------------------------------------------------------------------------------

                 

 

D-4



--------------------------------------------------------------------------------

EXHIBIT “E”

 

RULES AND REGULATIONS

 

1. Tenant will not place any signs on the Property without Landlord’s prior
written consent. All signage must comply with all applicable laws, codes and
regulations, including, without limitation, zoning and building codes. No
advertisements, pictures or signs of any sort may be displayed on or outside the
Premises without the prior written consent of Landlord. This prohibition
includes any portable signs or vehicles placed within the parking lot, common
areas or on streets adjacent thereto for the purpose of advertising or display.
Landlord has the right to remove any such unapproved item without notice and at
Tenant’s expense.

 

2. Tenant may not park or store motor vehicles, trailers or containers outside
the Premises after the conclusion of normal daily business activity except in
approved areas specifically designated by Landlord.

 

3. Tenant may not use any method of heating or air-conditioning other than that
supplied by Landlord without the prior written consent of Landlord.

 

4. All window coverings and window films or coatings installed by Tenant and
visible from outside of the Building require the prior written approval of
Landlord. Except for dock shelters and seals as may be expressly permitted by
Landlord, no awnings or other projections may be attached to the outside walls
of the Building.

 

5. Tenant may not use, keep or permit to be used or kept any foul or noxious gas
or substance on, in or around the Premises unless approved by Landlord. Tenant
may not use, keep or permit to be used or kept any flammable or combustible
materials without proper governmental permits and approvals.

 

6. Tenant may not use, keep or permit to be used or kept food or other edible
materials in or around the Premises in such a manner as to attract rodents,
vermin or other pests. Tenant may not permit cooking in or about the Premises
other than in microwave ovens; provided, however, that subject to compliance
with applicable law and further reasonable rules and regulations promulgated by
Landlord regarding the conduct, location, timing and coordination of same,
Tenant may occasionally use the common areas in the vicinity of the Premises to
conduct company events, including barbecues, further subject to Tenant’s
compliance with all applicable laws and regulations and assurance that Tenant
has procured appropriate insurance relating thereto.

 

7. Tenant may not use or permit the use of the Premises for lodging or sleeping,
for public assembly, or for any illegal or immoral purpose.

 

8. Tenant may not alter any lock or install any new locks or bolts on any door
at the Premises without the prior written consent of Landlord. Tenant agrees not
to make any duplicate keys without the prior consent of Landlord.

 

9. Tenant will park motor vehicles only in those general parking areas as
designated by Landlord except for active loading and unloading. During loading
and unloading of vehicles or

 

E-1



--------------------------------------------------------------------------------

containers, Tenant will not unreasonably interfere with traffic flow within the
Property and loading and unloading areas of other tenants.

 

10. Storage of propane tanks, whether interior or exterior, will be in secure
and protected storage enclosures approved by the local fire department and, if
exterior, shall be located in areas specifically designated by Landlord. Safety
equipment, including eye wash stations and approved neutralizing agents, will be
provided in areas used for the maintenance and charging of lead-acid batteries.
Tenant will protect electrical panels and building mechanical equipment from
damage from forklift trucks.

 

11. Tenant will not disturb, solicit or canvas any occupant of the Building or
Property and will cooperate to prevent same.

 

12. No person may go on the roof of the Building without Landlord’s permission
except to perform obligations under its lease.

 

13. No animals (other than seeing eye dogs) or birds of any kind may be brought
into or kept in or about the Premises.

 

14. Machinery, equipment and apparatus belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Building to such a
degree as to be objectionable to Landlord or other tenants or to cause harm to
the Building will be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate the transmission
of such noise and vibration. Tenant will cease using any such machinery which
causes objectionable noise and vibration which can not be sufficiently
mitigated.

 

15. All goods, including material used to store goods, delivered to the Premises
of Tenant will be immediately moved into the Premises and will not be left in
parking or exterior loading areas overnight.

 

16. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks of sufficient
size to prevent damage to the asphalt paving surfaces. No parking or storing of
such trailers will be permitted in the auto parking areas of the industrial park
or on streets adjacent thereto.

 

17. Forklifts which operate on asphalt paving areas may not have solid rubber
tires and may use only tires that do not damage the asphalt.

 

18. Tenant will be responsible for the safe storage and removal of all pallets.
Pallets will be stored behind screened enclosures at locations approved by the
Landlord.

 

19. Tenant will be responsible for the safe storage and removal of all trash and
refuse. All such trash and refuse will be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord. Landlord
reserves the right to remove, at Tenant’s expense and without further notice,
any trash or refuse left elsewhere outside of the Premises or on the Property.

 

E-2



--------------------------------------------------------------------------------

20. Tenant may not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise is allowed in the parking lots or other common areas.

 

21. Tenant will appoint an Emergency Coordinator who shall be responsible for
assuring notification of the local fire department in the event of an emergency,
assuring that sprinkler valves are kept open and implementing the Factory Mutual
“Red Tag Alert” system including weekly visual inspection of all sprinkler
system valves on or within the Premises. Tenant will provide Landlord access to
fire protection and any related communications equipment in the Premises at all
times.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “F”

 

TENANT MOVEOUT RESPONSIBILITIES

 

1.   Repair all holes in walls and paint over repaired areas with matching
paint.

 

2.   Repair all damaged walls, cinderblock demising walls and sheetrock demising
walls.

 

3.   Steam clean all stained areas of carpet, vacuum all carpet and clean, mop
and wax all tile floors.

 

4.   Insure there are no plumbing leaks and all fixtures are operational in
restrooms and kitchen areas.

 

5.   Clean all bathroom and kitchen fixtures, and make certain that all bathroom
and kitchen fixtures are intact.

 

6.   Replace all damaged restroom fixtures.

 

7.   Replace all broken and/or stained ceiling tiles and repair any damaged
ceiling grid not the result of ordinary wear and tear.

 

8.   Repair all light fixtures and bulbs to proper operating order. If the bulbs
are burned out, replace the bulb. If the ballasts are defective or burned out,
replace the ballast.

 

9.   Replace all damaged light fixtures.

 

10.   Replace all broken or damaged light lenses.

 

11.   Clean all dirty light lenses.

 

12.   All electrical outlets, telephone jacks and switches must be in proper
operating order with cover plates intact. If the cover plates are damaged or
missing, replace the cover plates.

 

13.   Cap any dangling or loose electrical wires.

 

14.   Replace and/or repair damaged column poles.

 

15.   Replace any missing dock bumpers and repair damage to grade beam.

 

16.   All overhead doors and dock levelers must operate properly, replace all
damaged panels or doors.

 

17.   Clean warehouse floor from any tars, paints greases or other residue.
Sweep, power scrub, or mop and seal, if necessary. If floor is extremely dirty,
floor must be cleaned using a scrubber.

 

18.   Clean out and dispose of all trash in the facility.

 



--------------------------------------------------------------------------------

19.   Replace damaged interior downspout/drains.

 

20.   Repair all rails spurs if necessary.

 

21.   Have the HVAC system inspected/repaired and get a written report on
condition. Forward report to Property Manager.

 

22.   Clean all HVAC vent returns.

 

23.   Remove all warehouse racking systems, fences, etc. If racking, fencing,
etc. are bolted to the floor, cut bolts to floor level and fill cracked areas
around bolts with epoxy cement filler.

 

The Tenant Moveout Responsibilities set forth in this Exhibit ”J” are in
addition to (a) Tenant’s moveout responsibilities set forth in Paragraph 36 of
this Lease, and (b) Landlord’s punch list to be provided to Tenant at the time
of Landlord’s walk through upon expiration or earlier termination of this Lease.

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY

 

[GRAPHIC REMOVED]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “A-I”

 

PREMISES

 

[GRAPHIC REMOVED]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT “A – 2”

 

TENANT’S SPACE PLAN

 

[GRAPHIC REMOVED]

 

A-1-2